              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 1 of 78




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 7                                 SAN FRANCISCO DIVISION

 8
                                                                  Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                                THIRD SUPPLEMENTAL AND
            Plaintiff,                                            AMENDED COMPLAINT FOR:
11
                    v.                                            1.   Defamation Per Se
12
                                                                  2.   Violation of Anti-Stalking Statute,
13      OMAR QAZI, SMICK ENTERPRISES, INC.,                            Civil Code § 1708.7, et seq.
        ELON MUSK, and TESLA, INC.,                               3.   Copyright Infringement
14                                                                4.   Violation of the DMCA (CMI
            Defendants.                                                Removal, Misrepresentation)
15                                                                5.   Violation of Federal Securities
16                                                                     Laws

17                                                                DEMAND FOR JURY TRIAL

18
19          Plaintiff, Aaron Greenspan, alleges the following causes of action and requests for relief:

20                                           INTRODUCTION

21          1.      Defendant Elon Musk is the centi-billionaire CEO of Defendant Tesla, Inc.

22   (“Tesla”), which manufactures electric vehicles and sells solar energy and battery products. He

23   has attracted a literal cult following, both among his customer base and on the Twitter social

24   network, where Defendant Musk has in excess of 46 million followers.

25          2.      Defendant Tesla has never earned an annual profit despite the company’s false

26   claims to the contrary. In December 2020, compounded accounting tricks allowed Tesla to

27   qualify for S&P 500 inclusion, further boosting the price of its already artificially inflated stock.

28   No company run by Defendant Musk ever earned an annual profit while he was in charge.

     THIRD SUPPLEMENTAL AND AMENDED                    1                                  3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 2 of 78




 1
 2
 3
 4
 5
 6
 7
 8
 9
10          3.      Defendant Tesla is the largest Ponzi scheme in history—one that just happens to

11   produce cars. New investors cash out the old while executives, such as Defendant Musk, are

12   rewarded ever more handsomely through stock-based compensation as the company loses ever

13   more money and covers it up. In effect, Defendant Tesla’s main product is its stock, which by

14   2018 made it of particular interest to Defendant Musk’s arch-nemesis: short-sellers.

15          4.      After waging a public war against short-sellers, the precipitous increase in Tesla’s

16   stock price in 2020 made Defendant Musk the wealthiest person in the world, with a net worth of

17   over $200 billion. It was therefore shocking when he admitted on the record in late 2020 that the

18   short-sellers had been right all along: that Tesla had been on the verge of bankruptcy from “mid

19   2017 to mid 2019,” rendering its investor disclosures, showing adequate cash, totally fraudulent.

20   Musk told investors lies to avoid a “self-fulfilling prophecy” that would cause Tesla’s “death.”

21          5.      Not all of Musk’s lies went unnoticed. In 2018, the United States Securities and

22   Exchange Commission (“SEC”) charged Defendant Musk with securities fraud. Defendants

23   Musk and Tesla signed binding Consent Decrees and each paid $20 million fines to the SEC.

24          6.      Defendant Omar Qazi, individually and through his corporation, Defendant Smick

25   Enterprises, Inc. (“Smick”), has served as a ferocious propagandist for Defendants Musk and

26   Tesla, authoring and/or coordinating over 110,000 tweets praising Tesla and scapegoating its

27   critics—plus essays, podcasts, and promotional videos. For the sake of comparison, Yevgeny

28   Prigozhin (“Putin’s Chef”) employed a “troll-factory” that “generated one of the largest known

     THIRD SUPPLEMENTAL AND AMENDED                  2                                 3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 3 of 78




 1   online disinformation campaigns, churning out 71,000 tweets” according to Bellingcat in 2020.
 2          7.      Defendant Musk is an officer, director and employee of Defendant Tesla. Under
 3   respondeat superior doctrine, Defendant Tesla is liable for the actions of Defendant Musk
 4   performed in connection with its business. Similarly, Defendant Smick is liable for Omar Qazi.
 5          8.      Defendant Qazi is a Tesla shareholder and customer who has been criminally
 6   charged in at least two cases. His antics attracted a following of tens of thousands of Musk’s
 7   supporters and numerous detractors before he was banned from and by Twitter for life.
 8          9.      Internal Tesla documents corroborate that Defendants made false and misleading
 9   statements—such as by glossing over hundreds of millions of dollars worth of factory waste in
10   SEC filings—to effect a pump-and-dump scheme. See Exhibit A. Social media has also been
11   instrumental to the unprecedented artificial elevation of Tesla’s stock price, yielding a market
12   capitalization of over $850 billion: well more than ten times the worth of Enron at its peak, and
13   more than the combined valuation of the rest of the automotive industry, e.g. Toyota,
14   Volkswagen, Mercedes, General Motors, BMW, Honda, Fiat-Chrysler, Ford, Nissan and Suburu.
15          10.     Defendants Qazi and Musk have at times worked as a tag team, hurling
16   accusations and falsehoods concerning Plaintiff, among other topics, to Defendant Musk’s
17   millions of followers in order to discredit Plaintiff’s research on Defendants Tesla and Musk.
18          11.     Even after being formally banned from Twitter, Defendant Qazi returned to
19   Twitter anyway under the guise of a new shared account for a Tesla-focused podcast, until his
20   further provocations triggered a backlash in the same community that had previously been so
21   supportive of his at-times-criminal harassment. After that, he resurfaced on even more accounts.
22          12.     Through thousands of false and misleading statements and material omissions
23   broadcast directly to millions, and indirectly to millions more through the media, Defendants
24   successfully and unlawfully pumped the stock price of TSLA common shares from an average of
25   $167.66 per share during the period of June 29, 2010 (the date of Defendant Tesla’s Initial Public
26   Offering) through September 23, 2018 (the day before Plaintiff first purchased put options) to
27   $4,502.00 per share (split-adjusted) as of January 25, 2021, a 2,585% increase.
28

     THIRD SUPPLEMENTAL AND AMENDED                  3                                  3:20-cv-03426-JD
28   COMPLAINT
               Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 4 of 78




 1
 2
 3
 4
 5
 6
 7
 8
 9
10           13.     Despite its enterprise value of approximately $1 trillion, Defendant Tesla has no
11   permanent General Counsel. Three of its prior General Counsels resigned from November 2018
12   through December 2019, as did four prior Chief Financial Officers or Chief Accounting Officers.
13           14.     Defendants’ collective actions are part of an overt and disturbing pattern in which
14   Elon Reeve Musk has repeatedly incited an on-line mob against anyone who dares question or
15   criticize him, smearing the target as mentally ill, a rapist, a pedophile and/or a likely murderer,
16   all in service of what is now a trillion-dollar securities fraud: the largest in American history.
17                                                   PARTIES
18           15.     Plaintiff Aaron Greenspan is an individual residing in San Francisco County in
19   the State of California, in this district. Plaintiff is not a public figure.
20           16.     Defendant Omar Qazi is an individual residing at least part-time in San Francisco
21   County in the State of California and doing business in Santa Clara and San Francisco Counties
22   in the State of California, in this district.
23           17.     Defendant Smick Enterprises, Inc. is a Delaware corporation unregistered with the
24   California Secretary of State or Franchise Tax Board, but nevertheless operating in Santa Clara
25   and San Francisco Counties in the State of California, in this district.
26           18.     Defendant Elon Musk is an individual working in Santa Clara and Alameda
27   Counties, in this district. Defendant Musk is a public figure whose statements on Twitter and
28

     THIRD SUPPLEMENTAL AND AMENDED                      4                                3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 5 of 78




 1   otherwise make national news and materially affect financial markets on a near-daily basis.
 2          19.     Defendant Tesla, Inc. is a corporation based in Santa Clara County in the State of
 3   California, in this district. Its common stock trades on the NASDAQ Global Select Market
 4   under the ticker symbol “TSLA.”
 5                                    JURISDICTION AND VENUE
 6          20.     This Court has jurisdiction over the subject matter of this action pursuant to 28
 7   U.S.C. §§ 1331, 1337, 1338(a), and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.
 8          21.     Supplemental jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1367
 9   over the state law claims that are so related to the federal claims in this action that they form part
10   of the same case or controversy under Article III of the United States Constitution.
11          22.     The securities claims asserted herein arise under Sections 10(b) and 20(a) of the
12   Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the
13   SEC, 17 C.F.R. § 240.10b-5.
14          23.     Personal jurisdiction and venue are proper because at least one defendant is a
15   corporation headquartered in this district and/or because the improper conduct alleged herein
16   occurred in, was directed from, and/or emanated or exported from California. Substantial acts in
17   furtherance of the alleged fraud or the effects of the fraud have occurred in this judicial district.
18                                      FACTUAL BACKGROUND
19             Tesla Stock Promoter Omar Qazi Inserts Himself Into A Dangerous Situation
20          24.     Plaintiff is an investor who has held put options in Tesla, Inc. common stock.
21   Plaintiff invested in TSLA put options because he believed that Defendant Tesla’s business was
22   fundamentally overvalued by the market. When Plaintiff began purchasing Tesla, Inc. securities
23   he had no knowledge of any alleged fraud involving Defendant Tesla except for limited
24   knowledge from news reports of Defendant Musk’s August 2018 false “funding secured” tweet.
25          25.     Plaintiff is also a data journalist who runs a legal information service called
26   PlainSite, which hosts tens of millions of dockets, documents, and profiles. PlainSite handles
27   privacy requests on a case-by-case basis. Consequently, a variety of individuals are occasionally
28

     THIRD SUPPLEMENTAL AND AMENDED                    5                                   3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 6 of 78




 1   upset that their information is in the public domain.
 2          26.     One individual, Diego MasMarques, Jr., convicted of murder and attempted
 3   murder in Spain and charged with other crimes domestically, escalated his displeasure over the
 4   fact that his convictions were public to the point where Plaintiff applied for and was granted a
 5   two-year restraining order against him. See Greenspan v. MasMarques, Santa Clara County
 6   Superior Court Case No. 18CH008067 (the “Civil Harassment Case”). See also Exhibit B.
 7          27.     On various websites, Mr. MasMarques, who has a documented history of mental
 8   illness, posted thousands of libelous fabrications falsely alleging that Plaintiff and his family
 9   members had committed a wide variety of crimes ranging from setting up a “fraudulent” non-
10   profit organization, to tax evasion, to extortion, to the hacking of his e-mail account.
11          28.     On January 13, 2019, Plaintiff posted on Twitter from the @PlainSite account
12   warning Defendants Musk and Tesla that a customer had recorded a video of a Tesla Model 3
13   center console that was unresponsive while driving. Defendants Musk and Tesla did not
14   respond, but the next day, a Twitter account, “@tesla_truth” (posing as “Steve Jobs”) did, falsely
15   writing, “Aaron, the center touch screen has nothing to do with driving the car,” and ending with,
16   “Good luck in court on Tuesday for violating that restraining order,” even though Plaintiff had
17   not violated any order. The @tesla_truth account then began re-posting and linking to the
18   dangerous false allegations that were the subject of the unrelated Civil Harassment Case.
19          29.     At no point prior to this interaction did Plaintiff write about or otherwise solicit
20   feedback from @tesla_truth. Its owner began attacking Plaintiff over a public safety issue.
21          30.     The owner of the @tesla_truth account admitted, “I haven’t researched many
22   details about all the complaints against Aaron,” displaying reckless disregard for the truth.
23          31.     An attempt via Direct Message (“DM”) to discuss the seriousness of the matter
24   and the associated safety concerns with @tesla_truth’s owner was not fruitful. The owner of the
25   account refused to stop and continued making public antagonizing statements on Twitter,
26   including, “Jail all shorts,” echoing Defendant Musk’s notorious scapegoating of short-sellers.
27          32.     Plaintiff then specified the most objectionable content by saving it to a PDF file
28

     THIRD SUPPLEMENTAL AND AMENDED                    6                                  3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 7 of 78




 1   hosted on his personal website and sending a link to the @tesla_truth account owner. When the
 2   account’s owner clicked on the link, PlainSite’s server logs yielded the DNS hostname and IP
 3   address c-73-71-59-42.hsd1.ca.comcast.net and 73.71.59.42, respectively. Given the urgent
 4   potential safety ramifications of this account’s misconduct, Plaintiff searched PlainSite’s server
 5   logs for any associated usage history, and found that a user with the same IP address had
 6   searched for “Smick Enterprises, Inc.,” a company run by Defendant Qazi.
 7          33.     Plaintiff took the further exceptional step of publicizing this information, while
 8   partially redacting Defendant Qazi’s DNS hostname, to warn others of the danger he posed.
 9          34.     Defendant Qazi later admitted to using the @tesla_truth Twitter account.
10          35.     The same day, still concerned about the danger posed to his family and others at
11   synagogues mentioned in the posts, Plaintiff attempted to contact Defendant Qazi by phone at his
12   employer’s office as determined by his LinkedIn profile, but was unable to reach him. Plaintiff
13   then asked the receptionist to speak with a supervisor in Defendant Qazi’s department. Plaintiff
14   informed an unknown female employee that he had asked Defendant Qazi to stop and considered
15   his conduct dangerous, harassing and libelous. At the time, Plaintiff did not know that
16   Defendant Qazi’s “employer” was actually Qazi’s father’s company. Plaintiff did not ask to
17   speak with Defendant Qazi’s father or any of his family members when he called. Plaintiff
18   simply conveyed that Defendant Qazi’s dangerous conduct should cease immediately.
19                     Omar Qazi Steps Up His Campaign of Criminal Harassment
20          36.     The next day, on January 15, 2019 at 7:01 P.M. (all times herein are Pacific Time
21   unless otherwise specified) Plaintiff received a harassing phone call from a blocked telephone
22   number. The anonymous male caller impersonated a service technician who initially only said
23   he was calling from “the phone company,” and asked for Plaintiff’s home address. Since the
24   caller refused to identify “the phone company,” and since AT&T does not customarily call from
25   blocked numbers for service appointments, Plaintiff refused to divulge any information.
26   Defendant Qazi later admitted to placing this harassing phone call both privately and publicly.
27          37.     The @tesla_truth Twitter account, posing as “Steve Jobs,” was eventually
28

     THIRD SUPPLEMENTAL AND AMENDED                   7                                 3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 8 of 78




 1   suspended by Twitter for violating its terms of service. It was permitted to continue operating
 2   only by renaming itself to “Steve Jobs [sic] Ghost” and by falsely identifying as a so-called
 3   “parody” account, even though the account’s primary purpose was not to parody Steve Jobs, but
 4   to promote Defendants Musk and Tesla by abusing the imprimatur of Apple, Inc.’s co-founder.
 5          38.     In mid-July 2019, the @tesla_truth account once again began posting false and
 6   misleading information about Plaintiff and the Civil Harassment Case. Such posts continued
 7   through late October 2019 and inspired harassment from others.
 8          39.     On August 2, 2019 at 11:24 P.M., via the @PlainSite Twitter account, Plaintiff
 9   reported on a public video posted by Defendant Qazi on the @tesla_truth account advertising
10   Tesla’s so-called “Autopilot” functionality. The video depicted a black Tesla Model 3 driving
11   through a red stoplight on Autopilot without the driver’s hands on the steering wheel as required
12   (the “Autopilot Moving Violation Video”). Although Defendant Qazi later claimed not to be the
13   driver of the vehicle, which resembles his own, he did claim to own the video’s copyright.
14          40.     The next day, on August 3, 2019 starting at 7:49:32 A.M., an internet user with
15   the DNS hostname ip72-203-123-36.oc.oc.cox.net in or around Rancho Palos Verdes, California
16   accessed documents hosted on PlainSite from Plaintiff’s Civil Harassment Case.
17          41.     Defendant Qazi’s parents live 0.1 miles from Rancho Palos Verdes, California.
18          42.     Less than 20 minutes later, on August 3, 2019 at 8:07 A.M., the @tesla_truth
19   Twitter account posted an altered and false version of Form CH-100 from Plaintiff’s Civil
20   Harassment Case, replacing the “Person From Whom Protection Is Sought” with the name
21   “Little Billy Watkins” and an age of “5” (referring to a fictional five-year-old child). The altered
22   document also contained Plaintiff’s phone and fax number alongside the text:
23          “BREAKING: Aaron Greenspan of Plainsite has been arrested after trying to beat up a
            group of kids in the playground after a failed child abduction. The kids ended up doing a
24          number on him and now he has filed a restraining order against them. Should’ve known
25          they would fight back.”

26          43.     Fifteen minutes later, on August 3, 2019 at 8:22 A.M., at the same phone number

27   posted by Defendant Qazi as part of the altered Form CH-100, Plaintiff received several text

28   messages from an unknown telephone number, +1 408 767 6349, shown below:

     THIRD SUPPLEMENTAL AND AMENDED                   8                                 3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 9 of 78




 1
 2
 3
 4
 5
     These text messages falsely alleged that Plaintiff had “child pornography” and “[pornographic]
 6
     images of underage kids” on his computer. See Exhibit C.
 7
            44.     Seven minutes later, on August 3, 2019 at 8:29 A.M., Plaintiff received a fax on
 8
     the fax number posted by Defendant Qazi as part of the altered Form CH-100 from an unknown
 9
     fax number, +1 415 969 2047, purporting to be from “Kids R Us” with a cover page message of,
10
     “Aaron, let me know if you need more. Full price this time please.” The next page contained a
11
     monochrome pornographic image of a teenage young woman. Plaintiff immediately reported the
12
     harassing text messages and pornographic fax to the Federal Bureau of Investigation (“FBI”).
13
            45.     Eight minutes later, on August 3, 2019 at 8:37 A.M., Defendant Qazi used the
14
     @tesla_truth Twitter account to post regarding Plaintiff, “he was just posting some stuff about
15
     me in his feed so I wanted to mess with him a little bit.”
16
            46.     A similar anonymous fax from the same fax number was reportedly sent to
17
     another critic of Tesla, Paul Huettner, in December 2018. That fax, with the same cover page
18
     style, reportedly contained a thinly veiled death threat purporting to be from “Elon Musk.”
19
            47.     In light of these events, on August 7, 2019 at 3:27 P.M., Plaintiff e-mailed the
20
     Tesla Board of Directors, including Defendant Musk, with concerns about Defendant Tesla’s
21
     relationship with Defendant Qazi. Plaintiff never received a response.
22
            48.     On August 7, 2019 at 6:38 P.M., Defendant Qazi admitted to further harassment
23
     and to the destruction of evidence by posting from his @OmarQazi Twitter account:
24
            “I did make the joke post about Aaron getting beat up by kids or whatever with his
25          contact info I got from PlainSite. Did it for fun because he posted tweeted [sic] about
            me. Deleted it later that day. Nothing personal against Aaron.”
26
            49.     In a DM conversation with a third party from September 27, 2019, Defendant
27
     Qazi admitted, “[I] take responsibility for what my followers do too and [I] take it seriously.”
28

     THIRD SUPPLEMENTAL AND AMENDED                   9                                 3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 10 of 78




 1          50.     On August 8, 2019 at 11:13 P.M., Defendant Musk responded to e-mailed, on-
 2   the-record questions from Plaintiff with a screenshot of false information stemming from
 3   libelous posts by Diego MasMarques, Jr., along with the words, “Your true colors …”
 4          51.     On September 19, 2019, Plaintiff’s non-profit organization, Think Computer
 5   Foundation, intervened in Delaware Chancery Court Case No. 12711-VCS, In Re Tesla Motors,
 6   Inc. Stockholder Litigation (the “SolarCity Case”) pursuant to Chancery Local Rule 5.1(f), which
 7   permits any person to challenge the designation of confidential material on file.
 8          52.     The SolarCity Case involved allegations by third parties that Defendant Musk had
 9   defrauded investors by bailing out both his cousins who formerly ran SolarCity and his own self-
10   described “pyramid” of companies while disguising the bailout as a legitimate merger.
11          53.     Defendants Musk and Tesla and Space Exploration Technologies Corporation
12   (“SpaceX”) designated all of the documents Plaintiff’s non-profit organization sought to publicly
13   disclose as “confidential” or under seal, reflecting their sensitivity and importance.
14          54.     From early August through October 2019, but especially after Plaintiff’s non-
15   profit organization intervened in the SolarCity Case, on a nearly daily basis, the @tesla_truth
16   account posted dozens of false statements—hundreds in aggregate—regarding Plaintiff, his
17   family, and his non-profit organization. These harassing statements were read by a wide
18   audience of at least 10,000-20,000 followers. Many were published to promote Defendant
19   Tesla’s stock, its products, and Defendant Musk—all while using Tesla’s registered trademark—
20   by making Tesla appear to be the one and only legitimate automotive brand.
21          55.     Defendants Musk and Qazi frequently interacted on Twitter through a variety of
22   accounts, and continue to do so. Defendant Qazi also photographed himself appearing at
23   exclusive, invite-only Tesla events where Defendant Musk presented new products.
24          56.     On or around September 28, 2019, an internet user with the same last two cell
25   phone digits as Defendant Qazi (37) created a Twitter account with the username @PlainShite
26   (and a name of “Plain Shit”) that made use of the PlainSite name and logo without permission.
27          57.     On the morning of October 9, 2019, Bloomberg Businessweek published an article
28

     THIRD SUPPLEMENTAL AND AMENDED                   10                                 3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 11 of 78




 1   by Zachary Mider referring to Defendant Musk, profiling Defendant Qazi, and stating:
 2          “The billionaire CEO, who declined to be interviewed for this story, replied to his fan
            [Defendant Qazi] the same day [in August 2019]. ‘Your Twitter is awesome!’ he said,
 3          before adding a warning: ‘Please be wary of journalists. They will sweet talk you and
 4          then wack [sic] you with a baseball bat.’ Musk cc’d me on the message. Tesla also
            declined to comment.”
 5
     The article contained a photograph of Defendant Qazi next to his black Tesla Model 3 and
 6
     referred to the @tesla_truth account as a “bottomless font of Muskolatry.”
 7
            58.     Defendant Qazi is one of a select group of individuals that has early access to
 8
     Tesla beta software, such as “Full Self-Driving,” and has accordingly agreed to a contract with
 9
     Defendant Tesla that, for example, restricts discussions with the media about the software.
10
            59.     On October 9, 2019 at 2:53 P.M., Plaintiff published a copy of a Twitter DM
11
     conversation in which Defendant Qazi admitted that he had an “out of control revenge impulse”
12
     and that he had made the harassing telephone call to Plaintiff from a blocked number on January
13
     15, 2019 “to fuck with him,” though Defendant Qazi misrepresented the call’s contents in several
14
     respects. In this same conversation, Defendant Qazi also made reference to a “Jim” who had
15
     written on or provided input for the @tesla_truth account in January 2019.
16
            60.     On October 9, 2019 at 3:09 P.M., the @tesla_truth Twitter account posted: “All
17
     Aaron Greenspan had to do was shut up and I would have forgotten all about that clown. Now
18
     i’m going to drag his name through the mud until the day he does [sic]. I want everyone to know
19
     the true facts about who he really is After he dies I’ll keep telling people he sucked.”
20
            61.     On October 9, 2019 at 3:34 P.M., Plaintiff e-mailed a Notice of Intent to Sue and
21
     Evidence Preservation Notice to Defendant Musk, attorneys at Defendant Tesla and SpaceX,
22
     Defendant Qazi, James Gleeson, and SEC Regional Director Erin Schneider. See Exhibit D.
23
            62.     Fourteen minutes later, on October 9, 2019 at 3:48 P.M., Defendant Qazi replied
24
     by e-mail to all parties with the message, “Lol,” internet slang for “laughing out loud.”
25
            63.     Also at 3:48 P.M., Defendant Musk replied by e-mail to all parties, including the
26
     SEC, with the message, “Does the psych ward know you have a cell phone? Just curious.” (the
27
     “Musk Reply”). Defendant Musk then replied to all parties again, in reference to Defendant
28

     THIRD SUPPLEMENTAL AND AMENDED                   11                                3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 12 of 78




 1   Qazi’s response, with two laugh/crying emojis. None of the responses had any substantive
 2   bearing on the Notice of Intent to Sue and Evidence Preservation Notice whatsoever and were
 3   accordingly not pre-litigation communications. Nor did either of Defendant Musk’s responses
 4   pertain to an active legal proceeding or a particular legal matter then under review.
 5          64.     Also at 3:48 P.M., Defendant Qazi posted on the @tesla_truth Twitter account a
 6   screenshot of the e-mail containing Plaintiff’s Notice of Intent to Sue and Evidence Preservation
 7   Notice to Elon Musk, without redacting any of Plaintiff’s contact information.
 8          65.     At 3:51 P.M., Defendant Qazi further posted a screenshot of Elon Musk’s
 9   response, falsely suggesting that Plaintiff resided in a “psych ward.”
10          66.     At 3:56 P.M., Defendant Qazi posted an image of the screenshot of the Notice of
11   Intent to Sue and Evidence Preservation Notice zoomed in on Plaintiff’s contact information
12   alongside the text, “If you would like to contact Aaron for pranks you can email or call him
13   using the info listed below. Remember that all pranks will be recorded, so give it your best shot.”
14          67.     Defendant Qazi’s statements via the @tesla_truth Twitter account, that he would
15   “drag [Plaintiff’s] name through the mud until the day he [dies]” and that “[a]fter he dies I’ll
16   keep telling people he sucked,” as well as his repeated posting of Plaintiff’s contact information,
17   as well as his explicit encouragement that several thousand individuals “contact Aaron for
18   pranks,” all demonstrate considerable malice and reckless disregard for the truth.
19          68.     Plaintiff received unwanted telephone calls, e-mails and messages as a result of
20   Defendant Qazi’s actions, and several dozen libelous messages were also posted publicly.
21                     Omar Qazi Targets Plaintiff’s Family for Further Harassment
22          69.     The following day, on October 10, 2019 at approximately 11:00 A.M., Defendant
23   Qazi created a fake Twitter account impersonating Plaintiff’s father, Dr. Neil S. Greenspan. The
24   Twitter account’s handle, deliberately intended to confuse others, was @greenspan_neil. The
25   account did not identify itself as a parody account.
26          70.     Via Twitter, Defendant Qazi admitted that he used and/or uses the “catch all”
27   feature on Google Apps (since renamed to G Suite and Google Workspace) to receive all e-mails
28

     THIRD SUPPLEMENTAL AND AMENDED                   12                                  3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 13 of 78




 1   addressed to smick.com, including e-mails connected to numerous fake accounts on Twitter.
 2          71.     Defendant Smick uses the domain name smick.com.
 3          72.     On Thursday, October 10, 2019, Plaintiff filed a Digital Millennium Copyright
 4   Act (“DMCA”) takedown request with Twitter, Inc. regarding the copyrighted photograph Mr.
 5   Qazi used to impersonate Plaintiff’s father. Consequently, Twitter removed the photograph.
 6   Defendant Qazi replaced it with a different copyrighted photograph of Plaintiff’s disabled
 7   brother and changed the name on the account to Plaintiff’s brother’s name, Simon Greenspan.
 8   Plaintiff reported Defendants’ harassment to the San Francisco Police Department (“SFPD”).
 9          73.     On Friday, October 11, 2019, among other messages, Defendant Qazi wrote, “I
10   hate my brother” from the fake @greenspan_neil account now posing as “Simon Greenspan.” In
11   a separate exchange on the same day with Twitter account @enL3X1, who asked, “Are you a
12   parody or actually his brother?” Defendant Qazi wrote, “yeah I’m his little brother haha.”
13          74.     Plaintiff’s brother is not active on Twitter and never has been.
14          75.     On October 11, 2019, Defendant Qazi created websites using servers owned or
15   leased by Defendant Smick Enterprises, Inc., at http://www.plainshit.com,
16   http://www.plainshit.org, and http://www.plainsiite.org (the “Smick Sites”) containing
17   copyrighted photographs of Plaintiff and his family members with the bold headline, “It’s plain
18   to see: This fraudulent charity is FULL OF SHIT.” The text continued in part:
19          “Have you been harassed, intimidated, threatened or targeted for extortion by Aaron
            Greenspan, his fraudulent ‘Think Foundation’ ‘Charity’, or board members Neil
20          Greenspan or Judy Greenspan? You are not alone.”
21
     The website’s source code contained the hidden HTML, “<!-- fuck you aaron -->”.
22
            76.     The Smick Sites’ text contained numerous false allegations: that Plaintiff’s non-
23
     profit organization was a “fraudulent charity;” that Plaintiff and his family “harassed,
24
     intimidated, or targeted for extortion” individuals; that Defendant Qazi had engaged the law firm
25
     of Latham & Watkins; and that “56 people” had submitted “verified testimonies” to the site(s).
26
                               Tesla’s CEO Attacks Another Critic on Twitter
27
            77.     On Saturday, October 12, 2019, alongside numerous false allegations made via
28

     THIRD SUPPLEMENTAL AND AMENDED                   13                                3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 14 of 78




 1   his @tesla_truth account, Defendant Qazi posted a link to a pseudonymously authored article on
 2   the website Medium entitled, “NonProfit PlainSite Attacks People Online” by “Random Tesla
 3   Fan.” The article contained Plaintiff’s parents’ home address, as well as a section entitled “How
 4   To Fight Back” encouraging readers to send a completed Internal Revenue Service (“IRS”) Form
 5   13909, “Tax-Exempt Organization Complaint (Referral),” to the IRS in order to report Plaintiff’s
 6   supposed “criminal” wrongdoing and Think Computer Foundation, his non-profit organization.
 7          78.     On account of false IRS Form 13909 forms filed by Diego MasMarques, Jr., the
 8   IRS audited Think Computer Foundation and issued a Letter 5177, finding, “Your organization
 9   continues to qualify for exemption from federal income tax as described in Internal Revenue
10   Code 501(c)(3).” The Letter 5177 did not identify even one issue of concern. See Exhibit E.
11          79.     Although Plaintiff read the Medium article and found it to contain an
12   overwhelming amount of false and deliberately misleading information, Plaintiff took no action.
13          80.     In direct response to Defendant Qazi’s posting of the article, Defendant Musk
14   wrote on Twitter at 12:46 P.M.: “Super messed up situation!”
15          81.     Thirty-two minutes later, at 1:18 P.M., Defendant Musk wrote another response
16   on Twitter to augment his first response: “.@DrPatSoonShiong, are you aware that one of your
17   senior journalists (Russ Mitchell) is openly funding a fake charity run by an online bully?” This
18   post garnered at least 246 replies, 226 retweets, and 1,776 “likes.”
19          82.     Both of Defendant Musk’s responses to Defendant Qazi’s post concerning the
20   Medium article about Plaintiff were threaded within the context of the original Twitter post and
21   would have been readily apparent to anyone reading Defendant Qazi’s post and the associated
22   article about Plaintiff. Therefore, an average user on Twitter would have understood the
23   supposedly “fake charity” discussed by Defendant Musk to be Think Computer Foundation,
24   which is a properly registered and legitimate 501(c)(3) non-profit organization, and the supposed
25   “online bully” discussed by Defendant Musk to be Plaintiff. Russ Mitchell’s $50.00 donation to
26   Think Computer Foundation was explicitly discussed in the article at the top of the thread.
27          83.     In December 2019, Think Computer Foundation used Mitchell’s donation and
28

     THIRD SUPPLEMENTAL AND AMENDED                   14                              3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 15 of 78




 1   others to file a lawsuit against the Santa Clara County Superior Court seeking public availability
 2   of all of its electronic civil records. These records were made available on-line for free shortly
 3   thereafter, achieving the Foundation’s goal. The parties reached a settlement in May 2020.
 4          84.     Shortly after it was initially posted, Medium disabled the account responsible for
 5   the article and removed the article itself without prompting from Plaintiff, directly or indirectly.
 6          85.     On Monday, October 14, 2019 at 10:47 A.M., in response to the removal of the
 7   Medium article, Defendant Qazi used his @tesla_truth account to vow to “post the content on a
 8   server we control” after falsely accusing Plaintiff of having written to “friends at medium.”
 9          86.     On Tuesday, October 15, 2019 at 4:56 A.M., Plaintiff received an e-mail from an
10   automotive industry consultant residing in Tokyo, Japan who stated that Omar Qazi had been
11   harassing and impersonating him and his wife.
12          87.     On Tuesday, October 15, 2019 at 8:19:54 P.M., Defendant Qazi left Plaintiff’s
13   father a voicemail 50 seconds in length on his work telephone number. Fourteen minutes later,
14   at 8:33:55 P.M., Defendant Qazi sent an e-mail message to Plaintiff’s father’s work e-mail
15   address with the subject “Think Foundation & Aaron” containing numerous false statements and
16   mischaracterizations. Plaintiff’s father did not respond to Defendant Qazi’s communications.
17          88.     Plaintiff never took any action to harass or to encourage others to harass
18   Defendant Qazi or his family and asked others to stop ridiculing Defendant Qazi more than once.
19          89.     Also on October 15, 2019, the Smick Sites were updated to resemble the PlainSite
20   website and the misspelled reference to Latham & Watkins was removed. Defendant Qazi
21   updated the bold headline to: “Have you been a victim of harassment, intimidation, extortion,
22   sexual assault, identity theft, or cyberstalking by Aaron Greenspan? You are not alone. The
23   victims of Aaron Greenspan Foundation is gathering evidence of Aaron Greenspan’s crimes to
24   finally bring this criminal to justice.” The supposed “Victims of Aaron Greenspan Foundation”
25   does not exist and never has. Defendant Qazi changed the false number of people who had
26   submitted “testimonies” to “956” because it corresponded to Plaintiff’s home address. Finally,
27   he added the text, “Aaron Greenspan Did Not Invent Facebook. He is a failure.” See Exhibit F.
28

     THIRD SUPPLEMENTAL AND AMENDED                   15                                 3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 16 of 78




 1          90.     Later iterations of the Smick Sites increased the number of submitted
 2   “testimonies” to various numbers in the thousands, added HTML page titles such as “PlainSite ::
 3   Fake Charity Comitting [sic] Securities Fraud” and included other libelous hidden comments.
 4          91.     On October 15, 2019 at approximately 10:52 P.M., Defendant Qazi contacted
 5   Plaintiff’s disabled brother via Facebook Messenger.
 6          92.     On October 16, 2019, Defendant Qazi removed the PlainSite source code from the
 7   Smick Sites, but left posted the bold headline accusing Plaintiff of several crimes and the
 8   copyrighted photographs of Plaintiff’s family members, including Plaintiff’s brother.
 9          93.     On Friday, October 18, 2019 at 7:06 P.M., one of Defendant Qazi’s harassing
10   Twitter accounts, @PlainShite—intended to impersonate and disparage Plaintiff’s company’s
11   trademarked brand, PlainSite—publicly accused Plaintiff of “attacking and slandering” others.
12          94.     On October 18, 2019 at 7:34 P.M., Plaintiff wrote to Defendant Qazi via e-mail
13   stating, “If I’ve said anything objectively false I’d like to know what so that I can correct the
14   record.” At 8:24 P.M., Defendant Qazi responded via e-mail, stating, “Thanks for writing. I will
15   write back to you tomorrow, or Sunday if I don’t get time tomorrow.” He never responded
16   further, despite later falsely claiming in public that Plaintiff had failed to engage.
17          95.     On Friday, October 25, 2019 at approximately 6:30 P.M., Defendant Qazi
18   registered a new domain name, vagfoundation.org, via Amazon.com.
19          96.     Even though Defendant Qazi solicited information about Plaintiff’s supposed
20   “crimes” from his thousands of followers, only two “testimonies” initially appeared on the Smick
21   Sites: “M’s TESTIMONY,” an approximate reproduction of the disabled Medium article that
22   Defendant Qazi had resolved to post elsewhere; and “P’S TESTIMONY,” a haphazard PDF
23   compilation of Diego MasMarques, Jr.’s false allegations submitted by Defendant Qazi’s friend,
24   a conspiracy theorist and Elon Musk obsessive named Amelia “Mia” Tracey of Sydney and
25   Melbourne, Australia, but posted anonymously. Neither of these posts described any actual
26   crime committed by Plaintiff or his family members, let alone any actual “victim” of Plaintiff.
27
28

     THIRD SUPPLEMENTAL AND AMENDED                    16                                     3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 17 of 78




 1          Even With Omar Qazi Banned From Twitter, His Libel and Harassment Continues
 2          97.     Defendant Qazi’s harassment of Plaintiff via Twitter using copyrighted materials
 3   led to Plaintiff filing several DMCA requests that partially led to the temporary suspension of
 4   Defendant Qazi’s accounts. On or around October 22, 2019, Defendant Musk wrote an e-mail to
 5   Twitter, Inc. CEO Jack Dorsey in support of Defendant Qazi while disparaging Plaintiff.
 6          98.     Defendant Musk’s attempt to intercede on Defendant Qazi’s behalf was
 7   unsuccessful. On or about October 24, 2019, Twitter permanently banned Defendant Qazi,
 8   disabling @OmarQazi, @tesla_truth, @PlainShite, @greenspan_neil, and @SmickTrump.
 9          99.     On October 31, 2019, Defendant Qazi posted an essay on wholemars.net, a
10   domain name and server controlled by Defendant Smick, entitled, “Steve Jobs is dead.” In this
11   essay, Defendant Qazi admitted that his @tesla_truth account was suspended repeatedly for legal
12   violations and impersonation, and that it was registered to teslatruth@smick.com. See Exhibit G.
13          100.    In response, Defendant Qazi set up open-source software called Mastodon on a
14   server belonging to Defendant Smick hosted by Amazon Web Services, LLC. On November 1,
15   2019, Defendant Qazi published an essay on another Smick website, wholemars.org, thanking
16   his supporters and inviting them to use his Mastodon social network, where he posted false and
17   libelous statements about Plaintiff without fear of Twitter intervening. (At various points in
18   time, Defendant Qazi’s “wholemars” domain names have redirected to each other.)
19          101.    On Saturday, November 2, 2019, Sascha Pallenberg, formerly of Daimler AG,
20   wrote from his Twitter account, “Let me just be crystal clear about Omar Qazi. He harassed me,
21   colleagues and dozens of people in the industry over various fake accounts!”
22          102.    The same day at 2:58 P.M., an unknown individual created a profile using
23   Plaintiff’s name and e-mail address without permission on the pornographic website Pornhub.
24          103.    On Sunday, November 3, 2019 at 1:08 P.M., Plaintiff filed another DMCA
25   request with Amazon Web Services, LLC regarding Defendant Qazi’s repeated violation of
26   copyright law. On or about November 6, 2019, Amazon shut down at least four of the Smick
27   Sites in response, causing Defendant Qazi to move those sites to another provider: Linode, LLC.
28

     THIRD SUPPLEMENTAL AND AMENDED                  17                                3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 18 of 78




 1          104.    On November 6, 2019, an unknown individual using the Wikipedia username
 2   “Cihwcihw” made their first edit to Wikipedia since signing up five years prior: the alteration of
 3   the “Criticism of Facebook” article, in order to supposedly “be more impartial and includ[e]
 4   additional details.” In fact, this user only changed and added false content about Plaintiff,
 5   referencing Defendant Qazi’s website while parroting his false claims about Plaintiff, such as the
 6   false statement that Plaintiff “was able to extort about $250,000 from Facebook.”
 7          105.    In fact, Plaintiff entered into a settlement agreement with Facebook, Inc. and
 8   Mark Zuckerberg in May 2009 about which no financial details have been disclosed.
 9          106.    Upon information and belief, Defendant Qazi was at times coordinating with
10   Diego MasMarques, Jr.—the same individual restrained in the Civil Harassment Case. Many of
11   the false statements and allegations made by Defendants Qazi and Musk are identical to those
12   Mr. MasMarques has been making since at least as early as 2017. Defendant Qazi also authored
13   Twitter posts containing content that appeared to come from Mr. MasMarques.
14          107.    For months, Defendants Qazi and Musk’s unending false statements and explicit
15   calls for harassment exposed Plaintiff to unfounded hatred and ridicule by countless individuals
16   with whom Plaintiff had no prior relationship. For example:
17          a) On October 2, 2019, Twitter user @ThemeTeamWP, a vocal proponent of Defendant
18              Musk, wrote, “Aaron still butthurt that Zuckerberg got rich while you became a
19              nobody?” This post was deleted by the author.
20          b) On October 9, 2019, @PandraKaka13 wrote, “Sadly Aaron’s parents have let him
21              have this sort of support for his revenge tactics. I’m concerned when they die that
22              Aaron will have no one to support his psycho ways and may become even more
23              volatile. Hope he doesn’t own any guns. Mass shooter profile.”
24          c) On October 9, 2019, @CleanRevelry wrote, “Yo @AaronGreenspan, see you on a
25              dark night,” using a song lyric authored by Defendant Musk’s girlfriend as a warning.
26              Plaintiff interpreted this as a threat of violence, as did another user.
27          d) On November 1, 2019, @romn8tr wrote, “@AaronGreenspan you’re a piece of shit.”
28

     THIRD SUPPLEMENTAL AND AMENDED                    18                                  3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 19 of 78




 1          e) On May 17, 2020, @ElectroCar wrote, “Wow never realized @AaronGreenspan and
 2              @PlainSite accused Omar of being a pedo after Omar exposed tax fraud.”
 3          f) On May 17, 2020, @BarkMSmeagol wrote, “Yep. He belongs in an asylum.”
 4                   The Tesla Cult Fractures, with Omar Qazi Scapegoating Plaintiff
 5          108.    On April 29, 2020, Defendant Musk erupted into an angry tirade on Defendant
 6   Tesla’s Q1 2020 earnings call, calling local public health officials “fascist.” At one point,
 7   Defendant Musk was disconnected from his own earnings call.
 8          109.    On May 9, 2020, Defendant Musk ignited further controversy by threatening to
 9   sue Alameda County over its implementation of the multi-county Shelter-In-Place Order
10   concerning COVID-19, which curtailed Tesla’s ability to manufacture cars at its Fremont,
11   California factory. Defendant Tesla did, in fact, sue Alameda County, and later settled.
12          110.    Defendant Musk further instructed Tesla employees to violate the Shelter-In-
13   Place Order and return to work, or risk losing unemployment benefits.
14          111.    While Defendant Musk claimed he would be present on the assembly line willing
15   to risk arrest, flight records indicate that he was not even in Alameda County for the majority of
16   the day on Monday, May 11, 2020, with his private jet reportedly arriving in San Jose, California
17   shortly after 5:00 P.M. On May 12, 2020 at 9:11 P.M., Defendant Musk posted an image falsely
18   implying that he had been eating at a Bay Area restaurant to defy the Shelter-In-Place Order.
19          112.    Many supporters of Defendants Musk and Tesla were, for once, appalled by
20   Musk’s erratic behavior and disregard for human life. On May 12, 2020, Electrek editor Frederic
21   Lambert wrote an editorial critical of Musk and the “toxic” Twitter account @thirdrowtesla: a
22   video podcast led by Defendant Musk’s most ardent supporters, including Defendant Qazi.
23          113.    Defendant Musk signed the interior of Defendant Qazi’s Tesla Model 3.
24          114.    Signaling the vital importance of his work harassing Tesla’s critics, Defendant
25   Musk appeared with Defendant Qazi in a 3.5-hour Third Row Tesla video interview filmed at
26   one of Defendant Musk’s Los Angeles homes and published on February 9, 2020. The below
27   photograph depicts Defendant Qazi (far right) with Defendant Musk (far left) and Tesla Director
28

     THIRD SUPPLEMENTAL AND AMENDED                   19                                3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 20 of 78




 1   Kimbal Musk (second from right with cowboy hat) at the recording session:
 2
 3
 4
 5
 6
 7          115.    For these reasons and others, Plaintiff reasonably believed that Defendants Qazi
 8   and Smick performed work as agents, ostensible or otherwise, of Defendants Musk and Tesla.
 9          116.    Although it was at first unclear who had authored the Twitter posts that Mr.
10   Lambert took issue with since Third Row Tesla contributors provided conflicting and inaccurate
11   information about who used its Twitter account, Defendant Qazi ultimately admitted authorship,
12   thereby also admitting that he had deliberately contravened Twitter’s lifetime ban.
13          117.    The fallout from the rift between Electrek and Third Row Tesla, both of which
14   had served as cheerleaders for Defendant Tesla, led Defendant Qazi to author a 17,600-word
15   screed on his website hosted by Defendant Smick, published on May 17, 2020 (the “Qazi
16   Screed”). Entitled “Response to Frederic,” it invoked Plaintiff’s name at least 47 times over
17   dozens of pages, even though Plaintiff no relation at all to Electrek or Frederic Lambert.
18          118.    Virtually every statement concerning Plaintiff in the Qazi Screed was false or
19   misleading. In some cases, Defendant Qazi cropped images to deliberately mislead his readers.
20   Defendant Qazi also linked events that were chronologically impossible and omitted key facts.
21          119.    On or around May 23, 2020, Defendant Qazi returned to Twitter once more via a
22   proxy account, @WholeMarsLog, later renamed @WholeMarsBlog, set up for him by third
23   party Scott Woods to assist with evasion of his lifetime ban. Defendant Qazi repeatedly made
24   half-baked attempts to deflect blame onto Mr. Woods for his posts in the months that followed.
25          120.    On May 24, 2020, Third Row Tesla published “Episode 17” recorded on May 15,
26   2020, depicting Defendant Qazi wearing a shirt imprinted with a graph of TSLA’s share price
27   next to the text “Tesla $420.00,” referring to Defendant Musk’s false “funding secured” claim.
28

     THIRD SUPPLEMENTAL AND AMENDED                  20                                3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 21 of 78




 1
 2
 3
 4
 5
            121.    On May 25, 2020, a federal holiday, Plaintiff’s father received a phone call at
 6
     3:14 P.M. Eastern Daylight Time from a “Private Caller” on caller ID. The male caller identified
 7
     himself only as working for the law firm Quinn Emanuel in connection with the instant lawsuit
 8
     and calling on behalf of Defendants Musk and Tesla. The caller asked whether Plaintiff’s father
 9
     served on the Board of Directors of Plaintiff’s non-profit organization and asked for his address.
10
            122.    Upon information and belief, the caller was Defendant Qazi impersonating a
11
     lawyer in an attempt to extract information. At 3:12 P.M. Eastern Daylight Time, two minutes
12
     prior to the call, Defendant Qazi’s @WholeMarsLog Twitter account had posted, “It’s time for
13
     the board of Plainsite to face justice for their crimes,” among other libelous statements.
14
            123.    On June 8, 2020, Defendant Qazi boasted about his “Nikola shorts,” indicating
15
     that despite his professed hatred of short-sellers, he had decided to become one himself.
16
            124.    On July 16, 2020, Defendant Qazi referred to the mugshot (below right)
17
     associated with his arrest in Brevard County, Florida in connection with Case No. 05-2018-CF-
18
     010519-AXXX-XX for felony possession of a controlled substance (LSD) and misdemeanor
19
     possession of cannabis—as “my photo” from the @WholeMarsBlog account (below left), which
20
     established that Defendant Qazi controlled @WholeMarsBlog, and not Scott Woods.
21
22
23
24
25
26
27
28

     THIRD SUPPLEMENTAL AND AMENDED                   21                                3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 22 of 78




 1          125.    On or around July 25, 2020, Defendant Qazi posted a third document entitled
 2   “F’S TESTIMONY” and a link thereto on his Smick Sites purporting to be “testimony” from a
 3   “victim” of Plaintiff. The document was yet another compilation of Diego MasMarques, Jr.’s
 4   posts authored once again by Amelia Tracey, who had also fabricated “P’S TESTIMONY.”
 5          126.    On August 5, 2020, Defendant Qazi falsely and publicly accused Plaintiff of
 6   posting Defendant Qazi’s phone number and e-mail address on the “Dark Web.”
 7          127.    On August 22, 2020, in order to cause Plaintiff worry and anxiety, Defendant
 8   Qazi began posting by name on his @WholeMarsBlog account about a female Harvard
 9   University dean who Defendant Qazi erroneously believed was a college classmate of Plaintiff’s.
10          128.    On August 25, 2020, Defendant Qazi made a photograph of Plaintiff’s parents
11   from a newspaper article the banner image for his @WholeMarsBlog account.
12          129.    After Plaintiff filed his Second Amended Complaint in this action on August 26,
13   2020, Defendant Qazi began a full-scale assault on Plaintiff’s reputation to “drag his name
14   through the mud” as promised, using at least twelve different websites over the next several
15   months: among them, Twitter, Hacker News, Mastadon, Quora, Reddit, Wikipedia,
16   Amazon.com, SoundCloud, Anchor.fm, wholemars.net, vagfoundation.org, and heyamifat.com.
17          130.    On August 28, 2020, Defendant Qazi appeared on the “Inside Transportation”
18   podcast. As of January 30, 2021, the podcast had been listened to approximately 1,700 times.
19   The interview contained a litany of lies about Plaintiff and the admission at 13:30 that Defendant
20   Musk was “very pissed” about Defendant Qazi being banned by Twitter in October 2019.
21          131.    On September 19, 2020, attempting to cause Plaintiff worry and anxiety,
22   Defendant Qazi posted threats concerning law enforcement on his @WholeMarsBlog account,
23   warning that Plaintiff’s house was “completely bugged” due to a “warrant for a wiretap.”
24          132.    On September 22, 2020, Defendant Qazi referred to Plaintiff as “twice as evil as
25   Trevor [Milton]” on the @WholeMarsBlog account, twelve minutes after he had referred to
26   Milton as someone who had “mollested [sic] his 15 year old cousin after a funeral.”
27          133.    On September 24, 2020, Defendant Qazi posted links on his @WholeMarsBlog
28

     THIRD SUPPLEMENTAL AND AMENDED                  22                                3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 23 of 78




 1   Twitter account to dangerous content authored by Diego MasMarques, Jr. and others on various
 2   gripe sites. Plaintiff had previously informed both Defendant Qazi and his counsel of the serious
 3   danger associated with the Civil Harassment Case, and again notified counsel accordingly.
 4          134.    On September 26, 2020, the @WholeMarsBlog Twitter account wrote “what
 5   aaron does to people is worse than murder IMHO”, followed by a suggestion that Defendant
 6   Qazi was contemplating suicide. Three days later, another cryptic suggestion appeared on
 7   @WholeMarsBlog falsely stating that Plaintiff would be responsible for Defendant Qazi’s death.
 8          135.    On October 1, 2020, a photograph of Plaintiff’s mother appeared as the
 9   background image on the @WholeMarsBlog Twitter account.
10          136.    On October 2, 2020, Plaintiff reported Defendant Qazi to SFPD a second time for
11   internet harassment as the frequency of his harassing posts increased.
12          137.    On October 4, 2020, Defendant Qazi wrote that Plaintiff was “10x worse than
13   [alleged child molester] Trevor Milton” and called him a “Truly sick person.” Defendant Qazi’s
14   Third Row Tesla colleague and confidant, Kristen Yamamoto, echoed Defendant Qazi’s false
15   allegations, writing, “—so you’re [sic] daughter comes to you saying Trevor molested her & you
16   tell her ‘I have a bigger problem, Aaron Greenspan.’    .” Defendant Qazi also posted a
17   photograph of Plaintiff’s disabled brother as the banner image of his @WholeMarsBlog account.
18          138.    On October 6, 2020, it was widely reported that at the direction of Defendant
19   Musk, Defendant Tesla had shut down its entire Public Relations department months prior,
20   leaving Defendant Musk and Qazi’s Twitter accounts as the primary sources of information on
21   social media about Defendant Tesla, a company nominally valued at hundreds of billions of
22   dollars. Yet even when the Tesla Public Relations department had been “open,” it frequently
23   actively refused to answer or even acknowledge questions from journalists.
24          139.    On October 8, 2020, Ms. Yamamoto and Defendant Qazi recorded a podcast on
25   the Anchor.fm platform in which Defendant Qazi referred to Plaintiff as “a giant piece of shit,”
26   “just insane,” “crazy stalker guy,” “delusional” and “loser.”
27          140.    On October 9, 2020 at 11:43 P.M., from the @WholeMarsBlog Twitter account,
28

     THIRD SUPPLEMENTAL AND AMENDED                  23                               3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 24 of 78




 1   Defendant Qazi wrote, “So it turns out nobody is really suspicious of a Tesla driving around
 2   Fremont / someone actually nodded and waved from security” as he photographed Defendant
 3   Tesla’s factory, which is private property. In contrast, on April 19, 2019, Randeep Hothi, a
 4   researcher of similar age and skin tone to Defendant Qazi, was subject to a Workplace Violence
 5   Civil Harassment Order filed by Defendant Tesla for observing the exact same factory by day.
 6          141.    On October 17, 2020, Defendant Qazi retweeted a post by the @OfficialABQ
 7   Twitter account containing the text “Here’s a message for Greenspam” above a cartoon image of
 8   one stick figure kicking another in the groin, causing it to collapse. Twitter later removed this
 9   post for violating its rules prohibiting users from advocating violent conduct.
10          142.    On October 19, 2020, an unknown party created an unverified Anchor.fm account
11   in Plaintiff’s name using Plaintiff’s e-mail address, and then used the unverified account to send
12   Defendant Qazi a recorded message not from Plaintiff, which Defendant Qazi then falsely and
13   publicly cited as evidence of “harassment” by Plaintiff on his @WholeMarsBlog account.
14          143.    On October 26, 2020, Defendant Qazi retweeted a post referring to Plaintiff by
15   @tesla_grl stating, “His rants are starting to sound like that of a Mass Shooter [sic].”
16          144.    In late October 2020, Twitter, Inc. published a “Ban evasion policy” at
17   https://help.twitter.com/en/rules-and-policies/ban-evasion, clarifying that Defendant Qazi was
18   violating the Twitter Terms of Service by continuing to use the platform, directly or indirectly.
19          145.    On December 6, 2020, Defendant Qazi attempted to contact a friend of Plaintiff’s
20   via LinkedIn for an unknown reason.
21          146.    Upon information and belief, on December 8, 2020, Defendant Qazi used the
22   Cihwcihw Wikipedia account to exclusively edit three pages involving Plaintiff: the “PlainSite,”
23   “TSLAQ” and “Lawsuits involving Facebook” pages. The edits contained the same misspelling
24   of Zuckerberg as “Zuckerburg” that frequently appears in Defendant Qazi’s writing.
25          147.    Also on or about December 8, 2020, Defendant Qazi created a new page on his
26   personal website for “The Story,” referring to his involvement with Plaintiff. He promised
27   readers that the saga would be told in installments, starting with an introduction that he published
28

     THIRD SUPPLEMENTAL AND AMENDED                   24                                3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 25 of 78




 1   on December 15, 2020. Between December 8th and 15th, Defendant Qazi published nine
 2   additional posts he referred to as “Apetizers” [sic] containing false and misleading statements
 3   about Plaintiff. Each post, whether an “Apetizer” or formally part of “The Story,” contained
 4   banner advertisements intended to produce financial gain for Defendant Qazi, as well as
 5   prominent links encouraging readers to donate to Defendant Qazi’s legal defense funds via
 6   GoFundMe and PayPal. The “Apetizers” alone were collectively 200 printed pages long.
 7          148.    From December 9-11, 2020, the Cihwcihw Wikipedia account continued to smear
 8   Plaintiff on various Wikipedia articles by inserting false and misleading changes.
 9          149.    On December 10, 2020, Defendant Qazi left a comment on an Amazon.com
10   review of Plaintiff’s book stating in part, “The author of this book is completely nuts.”
11          150.    On December 13, 2020, Defendant Qazi began publishing his series, “The Story,”
12   full of innumerable false and misleading statements and material omissions concerning Plaintiff.
13   By January 11, 2021, the existing portions of “The Story” required 303 pages to print.
14          151.    Above and beyond those already enumerated, Defendant Qazi wrote over 100
15   pages of additional essays containing countless false statements about Plaintiff, including but not
16   limited to the grotesque falsehood that Plaintiff incited violence against Defendant Qazi.
17          152.    On January 7, 2021, with the price of TSLA common shares at or near all-time
18   highs, Defendant Qazi celebrated his work, posting, “holy fucking shit we’re all rich as fuck!!!”
19                                       CLAIMS FOR RELIEF
20                                           COUNT I
                                         Defamation Per Se
21                    Against Defendants Omar Qazi and Smick Enterprises, Inc.
22
            153.    Plaintiff incorporates by reference the foregoing allegations.
23
            154.    Starting on January 14, 2019 and even after the date of his ban by and from
24
     Twitter, Defendants Qazi and Smick Enterprises, Inc. made use of several Twitter accounts to
25
     publish constant, deliberate misinformation about Plaintiff and Plaintiff’s family.
26
            155.    From October 11, 2019 through present day, Defendants Qazi and Smick
27
     employed a variety of domain names and websites including plainshit.com, plainshit.org,
28

     THIRD SUPPLEMENTAL AND AMENDED                   25                                   3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 26 of 78




 1   plainsiite.org, wholemars.com, wholemars.net, wholemars.org, vagfoundation.org, and
 2   heyamifat.com to publish deliberate misinformation about Plaintiff and Plaintiff’s family.
 3          156.    Defendant Qazi made these false statements thousands of times with the hope that
 4   tarnishing Plaintiff’s reputation and discrediting both Plaintiff’s work and unrelated third-party
 5   court filings located by Plaintiff would increase or prevent any decrease in the value of TSLA
 6   shares. He was successful: TSLA shares increased in value, he was profiled in a major financial
 7   publication in connection with Defendant Musk, many of his followers began repeating his false
 8   claims about Plaintiff, and many refused to believe anything published by Plaintiff or PlainSite.
 9          157.    Via Twitter and the Smick Sites, Defendants Qazi and Smick Enterprises, Inc.
10   explicitly encouraged others to spread false statements and disinformation about Plaintiff.
11          158.    Defendant Qazi explicitly encouraged others to “harass” and “prank” Plaintiff.
12          159.    Defendant Qazi threatened, “any attempts to silence us will only make us louder.”
13          160.    Defendants Qazi and Smick placed banner advertisements alongside their libelous
14   statements about Plaintiff in order to derive further profits from their lies.
15          161.    Although Defendant Qazi published falsehoods, misleading barbs and reputation-
16   damaging accusations over a period of more than two years such that it is impossible to
17   enumerate each and every one, select representative examples include:
18    Statement No. /      Public Statement by                  False / Misleading Aspects
      Date / Location      Defendant Qazi
19
      1                    “Strange how Aaron mentions     Plaintiff never said any such thing in
20                         that he think [sic] Diego wants any context or via any medium. This
      January 14, 2019     to ‘get in his pants’. Sounds like
                                                           statement falsely suggested a sexual
21                         may be revealing some deeper    attraction to Plaintiff’s stalker. That
      Exhibit C at 2       desires there”                  “Aaron mention[ed]” this statement on
22                                                         the particular website discussed in the
23                                                         post is provably false.
      2                    “How did Aaron Greenspan of     This statement, posed as a question,
24                         Plainsite manage to qualify for falsely suggested that Plaintiff is guilty
      August 8, 2019       non-profit status and avoid     of criminal conduct. Plaintiff pays
25                         paying the government taxes? Is taxes. PlainSite’s revenue is taxable and
26    Exhibit C at 5       it legal to use a non-profit to taxes are paid by Think Computer
                           stalk and harass people?”       Corporation, which is a for-profit
27                                                         corporation. Think Computer
                                                           Foundation does not “stalk and harass
28

     THIRD SUPPLEMENTAL AND AMENDED                    26                               3:20-cv-03426-JD
28   COMPLAINT
            Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 27 of 78




 1                                                         people.”
     3                 “I don’t even have a fax            This statement explicitly and falsely
 2
                       machine. The only thing that        accused Plaintiff of possessing child
 3   September 28,     has been revealed here is that      pornography, which would be a crime.
     2019              Aaron Greenspan has child           The statement is provably false.
 4                     pornography at his house. I do
     Exhibit C at 11   not.”
 5   4                 “Who do you trust: Someone          This statement explicitly and falsely
 6                     like Elon who has delivered a       accused Plaintiff of the crime of
     September 28,     handful of disruptive               extortion (mimicking the false
 7   2019              innovations to the global           allegations from the Civil Harassment
                       marketplace                         Case) and goes to the crux of Defendant
 8   Exhibit C at 13                                       Qazi’s goal of defending Defendant
 9                     or someone like Aaron               Musk against the damning facts
                       Greenspan who has done              revealed by Plaintiff. The statement is
10                     nothing except lie, cheat, extort   provably false.
                       others, and claim he invented
11                     Facebook?
12
                       (guess who the media trusts
13                     more [laugh/crying emoji])”
     5                 “To conclude, is anyone             This statement again explicitly
14                     surprised Aaron Greenspan is a      mentioned Plaintiff and falsely accused
     September 30,     complete fraud? Every $tslaq I      him of fraud, and by referring to short-
15
     2019              have looked into has committed      sellers including Plaintiff, “serious
16                     serious crimes.                     crimes.” This statement also falsely
     Exhibit C at 15                                       stated that Plaintiff suffers from a
17                     Aaron, know you have anger          medical condition. Plaintiff has never
                       issues and like to ‘do              been diagnosed with “anger issues” or
18                     something’ when you’re mad          any similar medical condition.
19                     but retaliating against me for      Defendant Qazi twisted a lone remark
                       reporting your fraud will make      Plaintiff made at a memorial service for
20                     it worse”                           his deceased friend, Aaron Swartz.
     6                 “Periodic reminder that Aaron       This post explicitly mentioned Plaintiff,
21                     Greenspan, who claims he            accused him of “running a fake charity,”
22   October 9, 2019   invented Facebook (he didn’t),      which is possibly a crime, and
                       is running a fake charity that      “illegally” pooling funds. The IRS
23   Exhibit C at 16   Tesla short sellers use to          audited Think Computer Foundation and
                       illegally pool funds for            issued a Letter 5177 on March 4, 2020
24                     propaganda efforts.                 indicating that there were no issues
                                                           found. Further, Plaintiff developed the
25
                       Please report his fake charity to   initial version of “The Facebook” at
26                     the IRS. he is committing tax       Harvard College in 2003, of which
                       fraud.”                             Mark Zuckerberg was a user.
27   7                 “I welcome the chance to            This post explicitly mentioned Plaintiff
                       discuss Aaron Greenspan’s           and falsely accused him of “crimes.”
28

     THIRD SUPPLEMENTAL AND AMENDED                27                               3:20-cv-03426-JD
28   COMPLAINT
            Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 28 of 78




 1   October 9, 2019    conduct and crimes in front of a
                        court and / or jury.”
 2
     Exhibit C at 18
 3   8                  “How will Aaron Greenspan, a       This post explicitly mentioned Plaintiff
                        criminal guilty of felony tax      and stated that he is a “criminal guilty of
 4   October 9, 2019    fraud with no lawyer, do in        felony tax fraud,” which is false.
                        court against two guys with a      Plaintiff has hired lawyers in various
 5   Exhibit C at 21    lot more money than him?”          contexts over many years.
 6   9                  “no, likely just his learning      This post was in a thread explicitly
                        disability due to aspergers”       referring to Plaintiff by name. Plaintiff
 7   October 9, 2019                                       has never been diagnosed with Asperger
                                                           syndrome or a learning disability.
 8   Exhibit C at 22
 9   10                 “Today I received an identity      From the @tesla_truth account, this post
                        theft alert from Experian.         falsely implied that Plaintiff had
10   October 14, 2019                                      committed “identity theft” and again
                        An employee also alerted me to     accused him of running a “fake charity.”
11   Exhibit C at 26    the fact that @AaronGreenspan      Plaintiff sent three blank test e-mails to
                        ’s fake charity has been sending   arbitrary addresses at the smick.com
12
                        email to our mail servers.         domain name to see if they would
13                                                         bounce in order to determine if
                      Presumably this is some kind of      Defendant Qazi was behind various fake
14                    retaliation attempt. Aaron,          accounts on Twitter. The test messages
                      remember that if you break the       confirmed that he was. Sending these e-
15
                      law…”                                mails broke no laws.
16   11               “hey @IRSnews @IRStaxpros            From the @tesla_truth account, this post
                      @SEC_Enforcement is it               appeared in a thread specifically
17   October 14, 2019 normal for a 501(c)(3) non-          mentioning Plaintiff. It falsely accused
                      profit that is pooling donations     Plaintiff of stealing Department of
18   Exhibit C at 26  from Tesla short sellers to          Defense documents and committing
19                    retaliate against critics by         wire fraud. This statement is provably
                      committing wire fraud?               false.
20
                      am surprised this organizations
21                    [sic] gets a tax exemption.
22                    Owner previously stole DoD
                      documents”
23   12               “Have you been a victim of       This headline appeared on at least four
                      harassment, intimidation,        of the known Smick Sites, directly and
24   October 15, 2019 extortion, sexual assault,       falsely implicating Plaintiff in numerous
                      identity theft, or cyberstalking crimes. That the Smick Sites have zero
25
     Exhibit F passim by Aaron Greenspan?              actual accounts of Plaintiff committing
26                                                     any of the listed crimes indicates that
                        You are not alone. The victims the statements are false. Nor has
27                      of Aaron Greenspan Foundation Plaintiff ever committed any of the
                        is gathering evidence of Aaron crimes listed.
28

     THIRD SUPPLEMENTAL AND AMENDED               28                                  3:20-cv-03426-JD
28   COMPLAINT
            Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 29 of 78




 1                     Greenspan’s crimes to finally
                       bring this criminal to justice”
 2
     13                “he extorted $250,000 from            This statement is part of an essay on
 3                     Mark Zuckerburg [sic]”                Defendant Qazi’s website that explicitly
     November 1,                                             names Plaintiff. Plaintiff did not extort
 4   2019                                                    Mark Zuckerberg or anyone else,
                                                             making this statement provably false.
 5   Exhibit G at 2
 6   14                “After that, I started tweeting       This portion of the Qazi Screed falsely
                       more about Greenspan’s                alleged that Plaintiff committed crimes
 7   May 17, 2020      attempts to harass, stalk and         of harassment and stalking.
                       smear Tesla owners like me.”
 8   Exhibit G at 42
 9   15                “It’s time for the board of       Posted on the @WholeMarsLog Twitter
                       Plainsite to face justice for their
                                                         account, this statement conflated two
10   May 25, 2020      crimes.”                          different Boards of Directors and
                                                         effectively accused both of committing
11   Exhibit C at 33                                     “crimes” for posting public records that
                                                         Defendant Qazi does not like. Two
12
                                                         minutes later, Plaintiff’s father received
13                                                       a phone call from a blocked number
                                                         about this lawsuit.
14   16                “non-profit status will be        This statement omitted both the result of
                       revoked when it’s discovered      the IRS audit of Think Computer
15
     May 25, 2020      the brand, server logs, and       Foundation and falsely suggested that
16                     resources were misappropriated posting public records is a “private
     Exhibit C at 33   to inure private benefit to Aaron benefit” to Plaintiff, when on net
17                     Greenspan”                        Plaintiff has not benefited financially
                                                         from publishing public records. On July
18                                                       22, 2020, Defendant Qazi posted a court
19                                                       filing made available on-line because of
                                                         Think Computer Foundation’s litigation
20                                                       on his personal website, proving his
                                                         own statement false.
21   17                “Yes, Aaron Greenspan, Neil       Also posted on the @WholeMarsLog
22                     Greenspan, and Judith             Twitter account, this statement falsely
     May 25, 2020      Greenspan.                        accused Plaintiff and his parents of
23                                                       various crimes.
     Exhibit C at 34   As board members they
24                     presided over Plainsite’s tax
                       fraud, harassment of Tesla
25
                       customers, and short and distort
26                     fraud.”
     18                “Aaron Greenspan abuses his       From the @WholeMarsBlog Twitter
27                     charity to inure private benefit  account, where Defendant Qazi again
     June 23, 2020     to himself.                       falsely alleged that Plaintiff has
28

     THIRD SUPPLEMENTAL AND AMENDED                 29                                 3:20-cv-03426-JD
28   COMPLAINT
            Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 30 of 78




 1                                                         committed tax crimes. The IRS did not
     Exhibit C at 37   His tax exempt status should        identify any taxes that were “illegally
 2
                       and will be revoked, and he         avoided” in its recent audit of Think
 3                     must pay back the taxes he          Computer Foundation, making the
                       illegally avoided.”                 statement provably false.
 4   19                “Aaron Greenspan is a               From the @WholeMarsBlog Twitter
                       cyberstalker who has been           account, Defendant Qazi again falsely
 5   June 23, 2020     threatening and harassing Omar      alleged that Plaintiff committed the
 6                     & others for years.                 crime of stalking while projecting his
     Exhibit C at 38                                       own actions onto Plaintiff. That
 7                     A common tactic used by cyber       Plaintiff has ever threatened Defendant
                       stalkers is false accusations and   Qazi with anything other than the instant
 8                     false victimization.                litigation is provably false.
 9
                       The harasser will try and make
10                     it look like they are the victim
                       and use that to incite hate.”
11   20                “Aaron Greenspan is a criminal. From the @WholeMarsBlog Twitter
                                                        account, where Defendant Qazi again
12
     July 7, 2020      Pass it on.”                     falsely alleged that Plaintiff is a
13                                                      criminal.
     Exhibit C at 45
14   21                “I’m sad. Greenspan has stalked     From the @WholeMarsBlog Twitter
                       me and tried to hurt me so          account, where Defendant Qazi falsely
15
     July 10, 2020     much, it can’t even fit in a        claimed that Plaintiff is a rapist.
16                     tweet. He rapes his victims,
     Exhibit C at 47   entering their mind and
17                     shattering their peace when they
                       least expect it. You can’t
18                     imagine it unless you’ve seen it
19                     first hand.”
     22                “Huh, interesting.                  Here, Defendant Qazi falsely implied
20                                                         that Plaintiff had sent a Tesla super-fan
     July 11, 2020     Aaron Greenspan had servers in      a death threat across state lines, a
21                     New Jersey.                         criminal act, because Plaintiff’s
22   Exhibit C at 48                                       company once maintained a co-located
                       The same place the death threat     server in New Jersey in 2003, which
23                     @JohnnaCrider0 got this week        was provably de-commissioned and
                       came from.”                         disconnected in March 2007.
24   23                “Even though Greenspan              From Defendant Qazi’s personal
                       himself published the book, he      website in his “Aaron Greenspan Tries
25
     July 12, 2020     didn’t like people reading what     To Remove Book Review: How Evil
26                     he has to say because it            People Abuse The DMCA To Silence
     Exhibit G at 47   establishes that he’s been angry    Critics” post, in which he falsely
27                     at the world and suffering from     describes Plaintiff as mentally ill.
                       paranoid delusions since high
28

     THIRD SUPPLEMENTAL AND AMENDED                30                                3:20-cv-03426-JD
28   COMPLAINT
            Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 31 of 78




 1                     school (or perhaps earlier).”
     24                “Aaron Greenspan is a serial        From the @WholeMarsBlog Twitter
 2
                       rapist.                             account, where Defendant Qazi falsely
 3   July 17, 2020                                         claimed that Plaintiff is a serial rapist.
                       He enters his victims [sic] lives
 4   Exhibit C at 49   unannounced and unexpected,
                       and rapes them while they’re
 5                     going about their lives, with
 6                     their friends

 7                     You can’t understand it unless
                       you’ve been targeted by him. I
 8                     will fight for all his victims —
 9                     past and future.”
     25                “saying that he harasses and        From the @WholeMarsBlog Twitter
10                     threatens people just doesn’t       account, Defendant Qazi again falsely
     July 17, 2020     communicate the kind of person      claimed that Plaintiff is a rapist and
11                     he is                               insisted that it was the “truth.”
     Exhibit C at 50
12
                       he’s a rapist
13
                       and the world will know the
14                     truth, no matter how hard he
                       fights to keep it quiet”
15
     26                “Aaron Greenspan stalks and         In this post, Defendant Qazi accused
16                     harasses colleged [sic] aged        Plaintiff of harassment and stalking and
     July 18, 2020     girls! Creepy! Leave her            flagged Twitter’s safety team because
17                     alone!                              Plaintiff wrote a single comment on the
     Exhibit C at 51                                       absurdity of a Third Row Tesla member
18                     @jack @Twitter Safety”              publicly defending billionaire Jack
19                                                         Dorsey against outrage over Twitter
                                                           (and @ElonMusk) being hacked.
20   27                “Scary. someone tried to hack       Defendant Qazi falsely accused Plaintiff
                       into Omar’s iCloud account, so      of breaking into his iCloud account and
21   August 3, 2020    it got locked and he had to reset   of being a “criminal” as a result.
22                     the password.                       Plaintiff has never made any attempt of
     Exhibit C at 52                                       any kind to break into Defendant Qazi’s
23                     Added to the Greenspan              accounts on any platform. This
                       criminal activity file…”            statement is provably false via server
24                                                         logs.
     28                “Motives and profile of a           In this post, Defendant Qazi again
25
                       Cyberstalker like Aaron             falsely accused Plaintiff of the crime of
26   August 21, 2020   Greenspan” [image of excerpt        “stalking” for a variety of completely
                       from “Motives and profile”          inapplicable reasons. This is yet another
27   Exhibit C at 54   section of Wikipedia article at     example of Defendant Qazi projecting
                       https://en.wikipedia.org/wiki/      his own pathological obsession with and
28

     THIRD SUPPLEMENTAL AND AMENDED               31                                  3:20-cv-03426-JD
28   COMPLAINT
            Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 32 of 78




 1                      Cyberstalking]                     stalking of Plaintiff.
     29                 “Based on his cyberstalking and    In this post, Defendant Qazi again
 2
                        false police reports we have a     falsely accused Plaintiff of the crimes of
 3   August 21, 2020    good case to put him away for 5    “stalking” and filing a false police
                        and a half years”                  report, suggesting that Plaintiff would
 4   Exhibit C at 55                                       be incarcerated as a result. No criminal
                                                           case against Plaintiff even exists.
 5   30                 “Recently Martin Tripp has         This statement is baseless and false in
 6                      been working with Aaron Jacob      several ways: Plaintiff has not ever
     November 30,       Greenspan to threaten, harass      “worked” with Martin Tripp, nor has
 7   2020               and doxx Tesla customers.”         Plaintiff ever taken any action against
                                                           “Tesla customers.”
 8   Exhibit G at 56
 9   31                 “While researching the Aaron       In two separate posts, both of which
                        Greenspan story we’ve              readers understood to refer to Plaintiff,
10   December 7,        uncovered shocking evidence of     Defendant Qazi falsely accused Plaintiff
     2020               massive fraud.”                    of unspecified “major organized
11                                                         criminal activity” and “massive fraud.”
     Exhibit C at 57-   “we’re talking about major
12
     58                 organized criminal activity…
13                      this is some messed up stuff”
     32                 “Harvard Shut Down Aaron           Defendant Qazi falsely claimed that
14                      Greenspan’s Website For            Plaintiff was stealing passwords, a
     December 8,        Stealing Student Passwords”        possible violation of 18 U.S.C. § 1030.
15
     2020                                                  In reality, Plaintiff’s product was secure
16                                                         and Harvard administrators were
     Exhibit G at 57                                       misinformed by an overzealous student.
17   33                 “I am trying to diagnose his       From Defendant Qazi’s personal
                        various mental conditions, and     website in his “Harvard Shut Down
18   December 8,        believe he may have narcissistic Aaron Greenspan’s Website For
19   2020               personality disorder…”             Stealing Student Passwords” post, in
                                                           which Defendant Qazi, who is neither a
20   Exhibit G at 60,   “What a psychopath.”               doctor nor qualified to offer a diagnosis
     70, 74                                                in any way, again falsely portrays
21                      “Aaron Greenspan clearly has       Plaintiff as mentally ill.
22                      serious mental health and anger
                        issues that continue to this day.”
23   34                 “Given what we know about          In this post, Defendant Qazi falsely
                        Aaron obsessively logging and      accuses Plaintiff of having committed
24   December 8,        storing all activity on his        the crime of blackmail.
     2020               servers to try and use as
25
                        blackmail, you can bet students
26   Exhibit G at 63    were compromised the minute
                        they signed up.”
27   35                 “Aaron Greenspan has been          In this post, Defendant Qazi again
                        lying to everyone for decades... falsely accuses Plaintiff of committing
28

     THIRD SUPPLEMENTAL AND AMENDED                32                                 3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 33 of 78




 1    December 8,         When he denies the crimes he’s       “crimes” and “lying to everyone for
      2020                committing today, remember           decades.”
 2
                          how he acted when the school
 3    Exhibit G at 66     asked him to simply stop
                          collecting student’s [sic] login
 4                        credentials.” (emphasis in
                          original)
 5    36                  “Greenspan has also admitted to   In this post, Defendant Qazi again
 6                        anger issues that are completely  falsely portrays Plaintiff as mentally ill.
      December 9,         out of control, driving him to    This is textbook projection based on
 7    2020                seek revenge for even small or    Defendant Qazi’s self-described “out of
                          imagined slights.”                control revenge impulse.” There was no
 8    Exhibit G at 76                                       such admission by Plaintiff.
 9    37                  “…FaceCash was shut down for Here, Defendant Qazi falsely suggests
                          violating financial regulations.” that Plaintiff violated 18 U.S.C. § 1960.
10    December 9,                                           In fact, Plaintiff’s company voluntarily
      2020                                                  shut down FaceCash before any
11                                                          violation could occur to ensure
      Exhibit G at 76                                       compliance with the law.
12
      38                  “Aaron Greenspan has admitted This assertion is completely false as no
13                        that he is willing to resort to   such admission or anything resembling
      January 13, 2021    violence to silence us if his     such an admission was ever made.
14                        attempts at non-violent
      Exhibit G at 80     retaliation fail.”
15
16          162.    In addition, on October 9, 2019, on a public forum, Defendant Qazi intentionally

17   and maliciously republished the Musk Reply e-mail, in a manner divorced from this litigation.

18          163.    Defendant Qazi’s persistent lies kicked off a chain of libel by his followers, who

19   publicly referred to Plaintiff as a “psychopathic incel” and a likely “mass shooter.”

20          164.    Defendant Qazi’s written and verbal false statements were made with actual

21   malice because Qazi knew the statements were false and made the statements with reckless

22   disregard for whether the statements were false or not, even after the filing of this action.

23          165.    On October 19, 2019, Defendant Qazi stated, “I want everyone to know the true

24   facts about who he really is,” and on August 24, 2020, Defendant Qazi admitted that he

25   frequently posts material on his Twitter accounts intended to be interpreted as fact, writing, “I

26   trust you guys to be smart enough to figure out what’s fact and speculation.”

27          166.    Defendant Qazi’s thousands of aspersions demonizing Plaintiff—none of which

28   addressed a single one of Plaintiff’s substantive concerns regarding Defendant Tesla’s business

     THIRD SUPPLEMENTAL AND AMENDED                   33                                 3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 34 of 78




 1   practices—were interpreted by readers statements of fact. On October 9, 2020, one reader even
 2   replied to a @WholeMarsBlog post with a video clip of man holding up a sign that simply reads
 3   “#FACTS.” In addition to using a Twitter account containing the word “truth” to make
 4   statements concerning Plaintiff, Defendant Qazi also repeatedly exhorted his followers on
 5   Twitter and via the Smick Sites to complete IRS Form 13909 in order to file false reports
 6   echoing the conspiracy theories already submitted by Diego MasMarques, Jr. See Exhibit E.
 7          167.    Communications with the IRS are regulated by federal law and are required to be
 8   factual. Defendant Qazi also frequently tagged government agencies’ Twitter accounts in posts.
 9          168.    Think Computer Foundation’s status with the IRS was and is easily verifiable on
10   the IRS website. Think Computer Foundation also publishes comprehensive disclosures about
11   its involvement with PlainSite on the PlainSite website, which Defendant Qazi willfully ignored.
12          169.    On January 29, 2021, Defendant Qazi posted a heavily altered photograph of
13   Plaintiff that elicited replies from readers such as “ugly as shit” and “Stay safe out there!”
14          170.    From Twitter and his Smick Sites, Defendant Qazi published links to libelous
15   and/or pornographic material with the intent of poisoning search results concerning Plaintiff.
16          171.    Defendant Qazi’s false and misleading statements concerning Plaintiff, whether
17   written or verbal, were not in service of and failed to further any public debate.
18          172.    Defendant Qazi’s false and misleading statements, written and verbal, have
19   irreparably harmed Plaintiff’s reputation, which Plaintiff had worked to rebuild for years on
20   account of the Civil Harassment Case and past libel involving the origins of Facebook, Inc.
21                                            COUNT II
                                             Libel Per Se
22                            Against Defendants Elon Musk and Tesla, Inc.
23
            173.    Plaintiff incorporates by reference the foregoing allegations.
24
            174.    In his December 9, 2018 CBS 60 Minutes interview (the “60 Minutes Interview”),
25
     Defendant Musk admitted on air to journalist Lesley Stahl that he did at times “use [his] tweeting
26
     to kind of get back at critics” and that “I guess we might make some mistakes. Who knows?”
27
            175.    Defendant Musk is vicariously liable for all libelous statements published by
28

     THIRD SUPPLEMENTAL AND AMENDED                   34                                  3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 35 of 78




 1   Defendant Qazi concerning Plaintiff from at least as early as August, 2019, the date that
 2   Defendant Musk was quoted in Bloomberg Businessweek as having told Defendant Qazi, “Your
 3   Twitter is awesome!” This wholesale endorsement of Defendant Qazi’s statements up to that
 4   point amplified their effect and encouraged untold thousands of readers to correctly believe that
 5   Defendant Qazi’s statements, positive and negative, were completely supported by Defendant
 6   Musk—now the richest man on Earth and perceived by many to be the definition of success.
 7          176.    To the extent that Defendant Musk was aware of Defendant Qazi’s Twitter
 8   account(s), but especially the @tesla_truth account, it would have been impossible for Defendant
 9   Musk not to be aware of the libelous and harassing content it frequently posted on a daily basis.
10          177.    Defendant Musk was already aware of the controversy surrounding Defendant
11   Qazi as he and Tesla’s Board of Directors had received an e-mail from Plaintiff about Defendant
12   Qazi on August 7, 2019. It also would have been impossible for the @tesla_truth Twitter
13   account to continue using the TESLA trademark in its name without Defendant Musk’s consent.
14          178.    To the extent that Defendant Musk was unaware that his communications with
15   Defendant Qazi would be quoted in the Bloomberg Businessweek article, he was given the
16   opportunity to comment by its author, Zachary Mider. As the article states, “Tesla has legions of
17   die-hard fans, many of them well-to-do, tech-obsessed, and male. Qazi is pretty close to the
18   archetype. His Twitter handle, @tesla_truth, is a bottomless font of Muskolatry. Before we met
19   in August, he’d emailed Musk to give him a heads-up and encourage him to speak with me.”
20   Therefore, Defendant Musk was aware that the potential article would involve Defendant Qazi
21   and at least one of Defendant Qazi’s libel-spewing Twitter accounts, @tesla_truth. Yet
22   Defendant Musk made absolutely no effort to distance himself from Defendant Qazi’s statements
23   or to qualify them in any way. Instead, he called them “awesome.”
24          179.    The @ElonMusk Twitter account is disclosed as a source of factual “material
25   information” in Defendant Tesla’s SEC Form 8-K filed November 5, 2013. See Exhibit K.
26          180.    The October 9, 2019 Musk Reply was sent on behalf of Defendants Tesla and
27   Musk. In the initial SEC Consent Decree, Defendant Musk agreed to “comply with all
28

     THIRD SUPPLEMENTAL AND AMENDED                  35                                3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 36 of 78




 1   mandatory procedures implemented by Tesla, Inc. [] regarding (i) the oversight of
 2   communications relating to the Company made in any format…”
 3          181.       Plaintiff has never suffered from any psychiatric illness, nor has Plaintiff ever
 4   been diagnosed with any mental disorder. Plaintiff provably does not live in and has never been
 5   admitted to a psychological unit for clinical evaluation, nor has Plaintiff ever visited with a
 6   mental health professional in a clinical setting except to assist with his brother’s acute condition.
 7          182.       In addition to those statements for which Defendant Musk is vicariously liable,
 8   Defendant Musk himself published the following libelous statements about Plaintiff:
 9    Statement No. /        Written Statement by Defendant Musk                      Pending     Public
      Date / Medium                                                                   Legal       Forum /
10
                                                                                      Review      Interest
11    39                     “Does the psych ward know you have a cell phone?         No          Twitter
                             Just curious.”                                                       Only /
12    October 9, 2019                                                                             No
      / E-Mail and
13    Twitter via Qazi
14    40               “.@DrPatSoonShiong, are you aware that one of                  No          Yes / No
                       your senior journalists (Russ Mitchell) is openly
15    October 12, 2019 funding a fake charity run by an online bully?”
      / Twitter
16    41               “Jack, what Omar is saying is accurate to the best of          No          No / No
17                     my knowledge. There has been an orchestrated
      October 22, 2019 attempt to drive down Tesla stock through social
18    / E-Mail         media, particularly Twitter. This always increases
                       around our earnings call, which is this afternoon.
19
                             Aaron Greenspan in particular has major issues.
20
                             He’s the same nut but [sic] that claimed he was the
21                           founder of Facebook and sued Zuckerberg, among
                             many other things.”
22    42                     “Greenspan is crackers, bananas, barky & ten cards       No          Yes / No
                             short of a full deck”
23
      July 3, 2020 /
24    Twitter

25          183.       On October 9, 2019 at 3:48 P.M., Defendant Musk authored and sent the Musk
26   Reply e-mail on behalf of himself and Defendant Tesla to numerous parties including Defendant
27   Qazi, who Defendant Musk knew or should have known would immediately republish his
28   message publicly, falsely describing Plaintiff as residing in a “psych ward.”

     THIRD SUPPLEMENTAL AND AMENDED                      36                                3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 37 of 78




 1           184.    Due to Defendant Musk’s recklessness, the Musk Reply and his subsequent
 2   response was copied to an official at the SEC—a federal government agency that had already
 3   fined Defendant Musk $20 million dollars for making false statements—suggesting to any
 4   objective reader that the communication should be interpreted as a statement of fact.
 5           185.    Defendant Musk’s statement was interpreted as factual by an enormous number of
 6   his and Defendant Qazi’s followers, who have continued to harass Plaintiff and repeat false
 7   claims calling Plaintiff’s mental health into question ever since.
 8           186.    By including the Twitter handle of the owner of the Los Angeles Times, Dr.
 9   Patrick Soon-Shiong, in his October 12, 2019 post, Defendant Musk ensured that Dr. Soon-
10   Shiong would receive an alert about the post on his mobile device(s). Deliberately bringing the
11   owner of a major newspaper into the conversation falsely suggested that the substance of the
12   statement was factual and worth reporting on.
13           187.    Defendant Musk’s Twitter account is “verified.” As a result, the account and its
14   posts feature a small white check mark in a blue seal wherever it appears. Many Twitter users
15   incorrectly interpret this icon to mean that an account’s content is factually accurate.
16           188.    As running a “fake charity” is a crime under certain statutes, Defendant Musk
17   accused Plaintiff of committing a crime.
18           189.    Defendant Musk’s aspersions concerning Plaintiff were made as conclusory
19   statements of fact. In addition, Think Computer Foundation’s status with the IRS is easily
20   verifiable on the IRS website and the Foundation publishes comprehensive disclosures.
21           190.    Many of Defendant Musk’s followers reacted as though Defendant Musk’s false
22   statements concerning Plaintiff were completely factual. @sara_boutall wrote, “This fake
23   charity is terrifying.” Twitter user @TTwfake wrote, “I’ve submitted a complaint to the IRS.”
24           191.    One of Defendant Musk’s followers, Iqtidar Ali, quickly wrote an entire article on
25   Xautoworld based directly on Defendant Musk’s response. This article encouraged and provided
26   a link to readers to report Plaintiff to the IRS.
27           192.    With his October 22, 2019 reply to an e-mail from Defendant Qazi, Defendant
28

     THIRD SUPPLEMENTAL AND AMENDED                      37                              3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 38 of 78




 1   Musk likely intended to assist Defendant Qazi with restoring his then-suspended Twitter
 2   account—a matter so important to Defendant Tesla as to necessitate its CEO’s involvement—
 3   referring to Plaintiff explicitly by name as a “nut” who suffered from “major issues,” falsely
 4   suggesting that Plaintiff suffered from a psychiatric illness.
 5          193.    The e-mail from Defendant Musk to Jack Dorsey began by immediately
 6   discussing whether Defendant Qazi’s unknown statements were “accurate,” leading any reader to
 7   believe what followed would involve factual matters.
 8          194.    The statement that Plaintiff “sued [Mark] Zuckerberg,” the CEO of Facebook,
 9   Inc. and Plaintiff’s Harvard classmate, is both false and misleading in what it omits. It is false
10   because to date, Plaintiff has never sued Mark Zuckerberg. In 2008 and 2009, Plaintiff’s
11   company filed two trademark cancellation proceedings against Facebook, Inc. before the United
12   States Patent and Trademark Office Trademark Trial and Appeal Board, in which Plaintiff’s
13   company was found to have standing. It is misleading because it omits that as a result,
14   Facebook, Inc. and Mark Zuckerberg reached a confidential settlement with Plaintiff.
15          195.    Defendant Musk’s provably false and misleading statements concerning Plaintiff
16   were not in service of and failed to further any public debate, or part of any debate at all.
17          196.    Defendant Musk’s false statements were made with actual malice because Musk
18   knew the statements were false and/or made the statements with reckless disregard for the truth.
19          197.    Defendant Musk’s false statements about Plaintiff are part of a clear pattern. In
20   2018, Defendant Musk was sued for libel after publicly referring to a critic as a “pedo guy” and a
21   “child rapist” who had supposedly moved to Thailand “for a child bride.” In January 2021, an
22   Alameda County judge refused to dismiss Randeep Hothi’s libel claim against Defendant Musk.
23          198.    On or around August 21, 2018, Defendant Musk e-mailed his former public
24   relations consultant, Juleanna Glover—CCing his brother and co-Director Kimbal and former
25   Global Communications Director Dave Arnold—“Will Tweet as I wish and suffer the
26   consequences. So it goes.” Defendant Musk thus affirmed his reckless disregard for the truth.
27          199.    None of Defendant Musk’s statements concerning Plaintiff were ever deleted,
28

     THIRD SUPPLEMENTAL AND AMENDED                    38                                 3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 39 of 78




 1   retracted, or the subject of an apology. The fact that Defendant Musk disparaged Plaintiff before
 2   government agents and the CEO of Twitter alike indicates that his statements were intentional.
 3          200.    On July 3, 2020, in order to draw attention to Defendant Qazi’s solicitation for
 4   legal defense funds, Defendant Musk doubled down on the false narrative that Plaintiff is
 5   mentally ill by posting that Plaintiff is, “crackers, bananas, barky & ten cards short of a full
 6   deck.” The post garnered at least 317 replies, 297 retweets, and 5,671 Twitter “likes.”
 7          201.    The Verge has described Defendant Musk’s followers as an “army of irregulars
 8   waiting to be marshaled,” and Defendant Musk exploits this fact. If he tweets about a crypto-
 9   currency or a stock, his followers buy it. When he tweets about a person he dislikes, they attack.
10          202.    Many individuals reading Defendant Musk’s July 3, 2020 post interpreted it as a
11   statement of fact meaning that Plaintiff is mentally ill. Responses included “He needs medical
12   help,” references to Plaintiff as “psychotic,” and multiple suggestions that Plaintiff should be
13   used as “practice” for Defendant Musk’s non-FDA approved, non-peer-reviewed Neuralink brain
14   implant device. After July 3, 2020, a search for Plaintiff’s name on Twitter began yielding one
15   auto-complete suggestion other than his name itself: “aaron greenspan crazy.”
16          203.    Defendant Musk’s false and misleading statements, in some cases disseminated to
17   over 30 million Twitter accounts, have irreparably harmed Plaintiff’s reputation.
18                                             COUNT III
                         Violation of the California Civil Anti-Stalking Statute
19                              (California Civil Code § 1708.7, et seq.)
20                     Against Defendants Omar Qazi, Elon Musk and Tesla, Inc.

21          204.    Plaintiff incorporates by reference the foregoing allegations.

22          205.    Starting on January 14, 2019, Defendant Qazi began following, alarming, and

23   harassing Plaintiff through a pattern of conduct involving his use of multiple Twitter accounts,

24   prank telephone calls, false accusations regarding rape and possession of child pornography, and

25   republication of deliberately altered court documents. These actions also led to the transmission

26   of additional false allegations regarding child pornography via text message and fax to Plaintiff.

27          206.    As early as January 14, 2019, Plaintiff requested that Defendant Qazi stop his

28   harassing conduct, writing “Please stop.” at 12:36 P.M. Plaintiff also asked Defendant Qazi to

     THIRD SUPPLEMENTAL AND AMENDED                    39                                 3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 40 of 78




 1   stop by leaving a message for him to stop at his nominal employer’s office on the same day.
 2          207.    As early as January 17, 2019, Defendant Qazi admitted his intent to “fuck with”
 3   Plaintiff to an unknown third party.
 4          208.    On February 9, 2021, Twitter found that the @WholeMarsBlog account had
 5   violated the Twitter Rules “against promoting or encouraging suicide or self-harm” regarding
 6   Plaintiff. Previously, Twitter had removed content the account posted as it advocated violence.
 7          209.    Defendant Qazi literally “violated” Plaintiff’s civil harassment restraining order,
 8   having admitted to altering, misconstruing and publicly posting Form CH-100 from the Civil
 9   Harassment Case for the express purpose of “harassing” Plaintiff, in which he was successful.
10          210.    Upon information and belief, Defendant Qazi personally communicated with both
11   the restrained party in the Civil Harassment Case and Defendant Musk and agreed to assist them
12   by serving as a conduit for harassment toward Plaintiff, forming a conspiracy to violate the
13   temporary and permanent restraining orders therein which prohibit indirect harassment.
14          211.    As a result of Defendant Qazi’s public conduct and his apparent contact with the
15   restrained party in the Civil Harassment Case, Plaintiff reasonably feared for his and his family’s
16   safety after receiving messages, text messages and calls that he and others perceived as threats.
17   As a result, Plaintiff reported Defendant Qazi to the FBI and to SFPD twice.
18          212.    Since at least as early as August 2019, Defendant Qazi has acted as the ostensible
19   agent of Defendants Musk and/or Tesla, enjoying special treatment from Defendant Musk.
20          213.    Even after Plaintiff restricted his personal Twitter account in July 2020 due to
21   Defendant Qazi’s ceaseless harassment—the digital equivalent of locking a door—Defendant
22   Qazi still used a fake account to follow it and to post screenshots and metadata to his followers,
23   brazenly displaying the padlock icon next to Plaintiff’s name in numerous images.
24          214.    Defendant Qazi posted harassing messages on social media regarding Plaintiff
25   and Plaintiff’s family on the order of 1,000 times from different accounts, causing a cascade of
26   harassment that has yet to cease. With tens of millions of followers, Defendant Musk achieved
27   the same effect with only a few posts on social media.
28

     THIRD SUPPLEMENTAL AND AMENDED                  40                                 3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 41 of 78




 1          215.    Defendant Tesla, directly and through Excession LLC, employs and contracts
 2   with numerous individuals with prior experience in the intelligence community to monitor those
 3   the company perceives to be “threats,” including critics and whistleblowers. For example,
 4   Defendant Tesla employed Karl Wagner, a 29-year Central Intelligence Agency (“CIA”) veteran
 5   who was previously the Agency’s chief of Counter-Intelligence Operations. Defendant Tesla
 6   also employs Lisa Rager, who was previously a CIA Targeting Officer. Julia Jolie, Emergency
 7   Management Global Program Manager at Tesla, was a Special Agent with the FBI.
 8          216.    Defendants Musk and Tesla have a history of relying upon private investigators,
 9   super-fans with no formal corporate affiliation, and even convicted felons to provide intelligence
10   on critics—often fabricated nonsense—to Defendant Musk and the company’s legal team.
11          217.    Upon information and belief, Defendants Musk and Tesla have ordered that
12   Plaintiff be surveilled, investigated and/or baselessly referred to law enforcement.
13          218.    Defendants Musk and Tesla incited, explicitly encouraged, approved of, and
14   personally contributed to Defendant Qazi’s harassing actions on multiple occasions.
15          219.    Defendant Musk personally e-mailed the CEO of Twitter, Inc. on behalf of
16   Defendant Qazi, his agent, to ensure that harassment of Plaintiff would continue unabated.
17          220.    Defendant Musk ensured that Plaintiff’s message to the Board of Directors of
18   Defendant Tesla regarding Defendant Qazi’s harassment received no response.
19          221.    Upon information and belief, had Defendants Musk or Tesla instructed Defendant
20   Qazi to stop harassing Plaintiff and others, Defendant Qazi would have listened to them and
21   stopped. At no time did Defendants Musk or Tesla instruct Defendant Qazi to stop.
22          222.    Plaintiff seeks equitable relief, including but not limited to damages in the form of
23   general damages, special damages and punitive damages pursuant to Cal. Civil Code § 3294.
24          223.    Plaintiff respectfully requests an injunction requiring: a) all Defendants to cease
25   and desist making and/or publishing further harassing statements concerning Plaintiff or
26   Plaintiff’s family via any published medium, written or oral; b) all Defendants to cease and desist
27   contacting or trying to contact Plaintiff, his family members, his friends, and any person
28

     THIRD SUPPLEMENTAL AND AMENDED                  41                                 3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 42 of 78




 1   mentioned by name as having known Plaintiff in Plaintiff’s public writing; c) all Defendants to
 2   cease and desist impersonating others; d) the immediate cessation of the operation of the Smick
 3   Sites and/or transfer of the Smick Site domain names to Plaintiff; e) Defendant Qazi to cease and
 4   desist using Twitter, directly or indirectly; and f) Defendant Qazi to permanently remove any and
 5   all of his content mentioning Plaintiff from any and all websites under his control.
 6                                           COUNT IV
                            Copyright Infringement (17 U.S.C. § 501, et seq.)
 7                     Against Defendants Omar Qazi and Smick Enterprises, Inc.
 8
            224.      Plaintiff incorporates by reference the foregoing allegations.
 9
            225.      In 2008, Plaintiff authored a book, Authoritas: One Student’s Harvard Admissions
10
     and the Founding of the Facebook Era, ISBN 978-1-60669-000-0 (“Authoritas”). Authoritas is
11
     an original, creative, copyrighted work whose copyright was registered with the United States
12
     Copyright Office on June 7, 2008 and assigned Registration No. TX 6-890-602. See Exhibit H.
13
            226.      Without permission, Defendant Qazi posted photographs of pages and extended
14
     passages from Authoritas on his Twitter accounts and websites, taken from the most important
15
     parts of Authoritas, with the intent of defaming Plaintiff and harming the market for the book.
16
            227.      The heart of Authoritas is the portion of the book that focuses on the
17
     circumstances at Harvard College that gave rise to Plaintiff’s development of “The Facebook” in
18
     late 2003, approximately covering pages 146-285 in the hardcover edition.
19
            228.      Defendant Qazi infringed Plaintiff’s rights in Authoritas willfully and repeatedly:
20
      Date / Medium        Defendant Qazi’s Actions
21    October 4, 2019      Posted at least six photographs from pages 149, 150, 151, and 187, as well
                           as about a dozen quotes, mostly verbatim, from pages 9 (three quotes), 20,
22    Twitter              31, 33 (two quotes), 34 (two quotes), 39, 194, 203, and 271.
23    July 10, 2020        Posted at least 14 images of full pages or parts of pages from the Kindle
                           edition of the book with minimal commentary on each, such as, “Imagine
24    Twitter              having Aaron Greenspan as your son.”
      July 11, 2020        Posted a purported “review” of Authoritas entitled, “Choice Moments from
25    (“First Fake         Aaron Greenspan’s Autobiography” and shared a link on Twitter with the
      Review”)             caption, “I read Aaron Greenspan’s life story so you don’t have to. Here are
26
                           the best moments: @elonmusk”. Over time, Defendant Qazi posted the
27    Website              First Fake Review at three different URLs to evade copyright law. The
                           First Fake Review consisted of 31 screenshots of Authoritas, some
28

     THIRD SUPPLEMENTAL AND AMENDED                    42                                3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 43 of 78




 1                       containing 1-2 entire pages, with a photograph of Plaintiff at the top. The
                         bulk of the First Fake Review constituted about 10% of Authoritas’s pages.
 2
      December 8,        Posted a false and misleading 8,524-word essay on his personal website
 3    2020 (“Second      entitled, “Harvard Shut Down Aaron Greenspan’s Website For Stealing
      Fake Review”)      Student Passwords” containing over 30 verbatim passages—over 5,000
 4                       words, or approximately 60% of the essay—copied and pasted from the
      Website            heart of Authoritas.
 5    January 11,        Published a false and misleading 45,406-word essay entitled, “Chapter 7:
 6    2021 (“Third       Who Is Aaron Greenspan?” containing 93 mentions of “Authoritas” and 73
      Fake Review”)      block quote citations, many spanning several paragraphs from the book,
 7                       such that readers would find its purchase completely unnecessary.
      Website
 8
            229.    Defendant Qazi’s infringing content was not parody, not written in the style of
 9
     Authoritas, often barely engaged at all with any of the book’s content, was not in any way
10
     transformative, and was not in any way intended for educational use as evidenced by his use of
11
     expletives. It was merely a vehicle to attack and attempt to shame Plaintiff, reflecting Defendant
12
     Qazi’s desire to do as little creative work as possible and to harm the market for Authoritas.
13
            230.    Defendant Qazi’s sparse and misleading satire alongside Authoritas offered
14
     nothing apart from pointed attacks on Plaintiff and was often not even written in full sentences.
15
            231.    To the extent that Defendant Qazi altered quotations, he fit them into Twitter’s
16
     limit of 280 characters per post, but added no new creative aspect whatsoever.
17
            232.    By posting segments of Authoritas and satirizing Plaintiff, Defendant Qazi sought
18
     to use Plaintiff’s own words against him for commercial gain by smearing Plaintiff’s research on
19
     Defendant Tesla, in turn mitigating any potential negative impact to the value of TSLA shares.
20
            233.    Plaintiff has not licensed use of Authoritas to Defendants or assigned any of his
21
     exclusive rights in his copyrights to Defendants.
22
            234.    Defendant Qazi willfully moved his infringing content outside of the United
23
     States to evade compliance with copyright law. In sequence, the First Fake Review was hosted
24
     on servers owned by Automattic, Inc.; Linode LLC; hostkey.ru in Moscow, Russia (“protected”
25
     by Cloudflare); and Neterra Telecommunications, a Bulgarian company with servers in or
26
     around Kiev, Ukraine. Some images of Authoritas are still hosted by Automattic, Inc.
27
            235.    Defendant Qazi’s cat-and-mouse game using material he knew to be copyrighted
28

     THIRD SUPPLEMENTAL AND AMENDED                  43                                 3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 44 of 78




 1   and his October 9, 2019 statement that he would “drag [Plaintiff’s] name through the mud until
 2   the day he [dies]” collectively demonstrate that his actions were both willful and not fair use.
 3          236.    Defendant Qazi re-published material from at least pages 9, 20, 30, 31, 33, 34, 39,
 4   40, 89, 90, 100, 101, 121, 130, 131, 132, 137, 149, 150, 151, 187, 194, 203, 204, 239, 240, 271,
 5   290, 291, 300, 302, 303, 306, 311, 314, and 315 of Authoritas (as measured by the hardcover
 6   edition)—36 pages in all, more than 10% of the book, and far in excess of 1,000 words.
 7          237.    Plaintiff suffered irreparable damage to his reputation and goodwill as a result of
 8   Defendant Qazi’s repeated, willful infringements. Plaintiff is entitled to statutory damages
 9   pursuant to 17 U.S.C. § 504(c), which should be enhanced in accordance with 17 U.S.C. §
10   504(c)(2) due to Defendant Qazi’s willful conduct.
11                                        COUNT V
             Removal of Copyright Management Information in Violation of the DMCA
12                                   (17 U.S.C. § 1202(b))
13                 Against Defendants Omar Qazi and Smick Enterprises, Inc.

14          238.    Plaintiff incorporates by reference the foregoing allegations.

15          239.    17 U.S.C. § 1202(b) prohibits removal or alteration of copyright management

16   information (“CMI”). CMI includes “[t]he name of, and other identifying information about, the

17   author of a work,” as well as “links to such information.” 17 U.S.C. § 1202(c).

18          240.    Without permission, and after receiving several DMCA takedown notices,

19   Defendant Qazi repeatedly posted a photograph of Plaintiff wearing a purple shirt (the “Purple

20   Shirt Photograph”) without the copyright notice clearly found where he obtained it. Each

21   republication of the photograph constituted a separate violation of the DMCA.

22          241.    The Purple Shirt Photograph is an original copyrighted work whose copyright was

23   registered with the United States Copyright Office on July 18, 2020 and assigned Registration

24   No. VA-2-215-227. See Exhibit H.

25          242.    The copyright notice at http://www.aarongreenspan.com/about/ read “Copyright

26   © 2001-2017 Aaron Greenspan. All Rights Reserved.” This notice constituted CMI and was

27   omitted from Defendant Qazi’s unlawful reproduction of the photograph.

28          243.    As of July 19, 2020, the Purple Shirt Photograph itself posted at

     THIRD SUPPLEMENTAL AND AMENDED                   44                                3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 45 of 78




 1   http://www.aarongreenspan.com/about/ contained a small text block in the bottom right corner of
 2   the photograph itself reading “Copyright © 2016 Aaron Greenspan.” and International Press
 3   Telecommunications Council (IPTC) XMP metadata concerning the image’s copyright status
 4   reading, “Copyright Notice: Copyright © 2016 Aaron Greenspan. All Rights Reserved.”
 5          244.    On July 29, 2020, Defendant Qazi willfully re-posted the Purple Shirt Photograph
 6   without any CMI on a server and WordPress-powered website hosted in or around Kiev, Ukraine
 7   at http://kidneystone.vagfoundation.org.
 8          245.    WordPress presents website publishers with fields for image metadata, including
 9   a field called “copyright.” These fields are presented on many WordPress sites, including
10   Defendant Qazi’s sites, in a Hypertext Markup Language (HTML) attribute called “data-image-
11   meta.” That attribute at http://kidneystone.vagfoundation.org included a null “copyright” field.
12          246.    On January 6, 2021, Defendant Qazi willfully published additional copies of the
13   Purple Shirt Photograph on his website without any CMI on two pages: one page entitled,
14   “Aaron Greenspan Wearing A Purple Shirt;” and another entitled “Worst Guy Ever.”
15          247.    On or about January 9, 2021, and yet again on January 13, 2021, Defendant Qazi
16   willfully re-posted the Purple Shirt Photograph without any CMI on servers outside the United
17   States, the second time on a page also containing confidential proposed settlement materials.
18                                         COUNT VI
                             DMCA Misrepresentation (17 U.S.C. § 512(f))
19                                Against Defendant Omar Qazi
20
            248.    Plaintiff incorporates by reference the foregoing allegations.
21
            249.    On November 4, 2019, as CEO of Defendant Smick, Defendant Qazi submitted a
22
     false DMCA Takedown Notice issued under the authority of 17 U.S.C. § 512 to Twitter, Inc.
23
     regarding an August 7, 2019 post authored by Plaintiff on the @PlainSite Twitter account. The
24
     post contained a hyperlink to the Autopilot Moving Violation Video.
25
            250.    Defendant Qazi created a website also on November 4, 2019 to purportedly show
26
     that the Autopilot Moving Violation Video was subject to copyright. In his false DMCA
27
     Takedown Notice he stated in part, “This user has been cyberstalking and harassing me since
28

     THIRD SUPPLEMENTAL AND AMENDED                  45                               3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 46 of 78




 1   January. In the linked tweet, he admits to illegally downloading and redistributing my
 2   copyrighted work.” This statement was false. No stalking, harassment or admission took place.
 3          251.    Plaintiff’s hyperlink on Twitter to the Autopilot Moving Violation Video was part
 4   of a journalistic endeavor that falls squarely under fair use doctrine, consistent with Plaintiff’s
 5   prior reporting on and Freedom of Information Act requests involving Tesla Autopilot.
 6          252.    Defendant Qazi’s false November 4, 2019 DMCA Takedown Notice contained an
 7   invalid physical address, contained a false characterization of Plaintiff’s post, and falsely stated,
 8   “I have good faith belief that use of the material in the manner complained of is not authorized
 9   by the copyright owner, its agent, or the law” as well as, “The information in this notification is
10   accurate, and I state under penalty of perjury that I am authorized to act on behalf of the
11   copyright owner,” even though the information was not accurate for all of the above reasons.
12          253.    Plaintiff sent DMCA Notices regarding Defendant Qazi’s willful re-publication of
13   Authoritas on a server controlled by Automattic, Inc. on or around July 12, 2020; and on a server
14   controlled by Linode LLC on or around July 17, 2020. Defendant Qazi sent Counter-Notices.
15          254.    In his July 16, 2020 DMCA Counter-Notice delivered via Automattic, Inc.
16   pursuant to 17 U.S.C. § 512, Defendant Qazi knowingly and materially misrepresented under
17   penalty of perjury that he had a “good faith belief that the material was removed or disabled as a
18   result of mistake or misidentification of the material to be removed or disabled.”
19          255.    Defendant Qazi’s July 18, 2020 DMCA Counter-Notice delivered via Linode
20   LLC, issued under the authority of 17 U.S.C. § 512, knowingly and materially misrepresented
21   under penalty of perjury that the publication of his infringing content was “fair use.”
22          256.    On September 18, 2020, as CEO of Defendant Smick, Defendant Qazi again filed
23   a false DMCA Takedown Notice with Twitter, Inc. involving the Autopilot Moving Violation
24   Video. He claimed that “A photograph of my car” posted on the @PlainSite account on August
25   2, 2019—over a year prior—was suddenly subject to copyright despite no notice to that effect.
26          257.    As before, Plaintiff’s re-publication of the photograph of Defendant Qazi’s Tesla
27   Model 3, which matched the vehicle depicted in the Autopilot Moving Violation Video, was a
28

     THIRD SUPPLEMENTAL AND AMENDED                    46                                 3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 47 of 78




 1   journalistic endeavor regarding public safety that falls squarely under fair use doctrine.
 2          258.    Defendant Qazi’s September 18, 2020 DMCA Takedown Notice falsely stated, “I
 3   have good faith belief that use of the material in the manner complained of is not authorized by
 4   the copyright owner, its agent, or the law” as well as, “The information in this notification is
 5   accurate, and I state under penalty of perjury that I am authorized to act on behalf of the
 6   copyright owner,” even though the information was not accurate for all of the above reasons.
 7          259.    On January 5, 2021, as CEO of “Whole Mars Catalog,” Defendant Qazi filed a
 8   false DMCA Takedown Notice with Twitter, Inc. The image, depicting a shareholder
 9   fundraising website for Defendant Smick, contained no copyright notice and is not registered
10   with the United States Copyright Office. The false DMCA Takedown Notice, stated in part:
11          “I am providing this notice in good faith and with the reasonable belief that rights I own
            are being infringed.
12
13          Under the penalty of perjury I certify that the information contained in the notification is
            both true and accurate, and I have the authority to act on behalf of the owner of the
14          copyright(s) involved.”

15          260.    Yet again, Plaintiff’s publication of news concerning Defendant Qazi’s attempt to
16   raise funds for Defendant Smick fell squarely under fair use doctrine.
17          261.    Defendant Qazi’s aforementioned works were not copyrighted, or if they were,
18   the copyright of each was not infringed, making his certifications under penalty of perjury false.
19          262.    On multiple occasions, Twitter, Inc. removed content from the @PlainSite
20   account based on Defendant Qazi’s false representations and failed to process Counter-Notices.
21          263.    Plaintiff seeks statutory damages for Defendants’ DMCA violations.
22                                            COUNT VII
                   For Violation of Section 10(b) of the Exchange Act and Rule 10b-5
23                          Against Defendants Elon Musk and Tesla, Inc.
24
            264.    Plaintiff incorporates by reference the foregoing allegations.
25
            265.    Plaintiff will rely, in part, upon the presumption of reliance established by the
26
     fraud-on-the-market doctrine in that: a) defendants made public misrepresentations or failed to
27
     disclose facts; b) the omissions and misrepresentations were material; c) TSLA securities were
28

     THIRD SUPPLEMENTAL AND AMENDED                   47                                 3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 48 of 78




 1   and are traded in efficient markets; d) TSLA shares were and are liquid and trade with moderate
 2   to heavy volume, with an average volume of over 40 million shares traded daily according to
 3   NASDAQ; e) Defendant Tesla traded and trades on the NASDAQ, and was and is covered by
 4   multiple analysts; f) the misrepresentations and omissions alleged would tend to induce a
 5   reasonable investor to misjudge the value of TSLA securities; and g) Plaintiff purchased, sold, or
 6   endured the expiration of TSLA securities between the time the defendants failed to disclose or
 7   misrepresented material facts and the time the true facts were disclosed (if ever), without
 8   knowledge of the omitted or misrepresented facts.
 9          266.    The statutory safe harbor provided for forward-looking statements under certain
10   circumstances does not apply to any of the allegedly false statements pleaded herein. Many of
11   the specific statements pleaded herein were not identified as “forward-looking statements” when
12   made. To the extent there were any forward-looking statements, there were no meaningful
13   cautionary statements identifying important factors that could cause actual results to differ
14   materially from those in the purportedly forward-looking statements. Alternatively, to the extent
15   that the statutory safe harbor does apply to any forward-looking statements pleaded herein,
16   Defendants are liable for those false forward-looking statements because at the time each was
17   made, the particular speaker knew that the particular forward-looking statement was false, and/or
18   the forward-looking statement was authorized and/or approved by an executive officer of Tesla
19   who knew that those statements were false when made.
20          267.    On a quarterly basis, Defendant Musk and/or Tesla’s Chief Financial Officer
21   signs SEC Forms 10-Q and 10-K, including financial statements issued by Defendant Tesla.
22   These SEC Forms 10-Q and 10-K also contain certifications pursuant to the Sarbanes-Oxley Act
23   of 2002, stating that the financial information contained therein is accurate and discloses any
24   material changes to Defendant Tesla’s internal control over financial reporting. See Exhibit K.
25          268.    Despite these legal safeguards, Defendants Musk and Tesla have repeatedly
26   misled investors about Tesla’s cash position in its SEC Form 10-Q and 10-K filings by:
27
28

     THIRD SUPPLEMENTAL AND AMENDED                   48                                3:20-cv-03426-JD
28   COMPLAINT
            Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 49 of 78




 1   Issue No. / Dates   Description / Supporting Evidence
     / Liable Parties
 2
     1                   Omission: failing to disclose that Defendant Tesla was using a variety of
 3                       accounting tricks, such as repeatedly drawing down its credit lines on or
     November 2,         around the last day of the quarter, to artificially inflate its cash balances
 4   2018                for disclosure purposes in each SEC Form 10-Q or 10-K, as appropriate.
     (Q3 2018 10-Q),
 5   February 19,        Statement(s) Made Misleading: All balance sheet, income statement and
 6   2019                statement of cash flows (“financial statement”) figures and references
     (2018 10-K),        thereto associated with “cash and cash equivalents” in disclosures.
 7   April 29, 2019
     (Q1 2019 10-Q),     Supporting Evidence: According to a March 5, 2019 Financial Times
 8   July 29, 2019       article, the actual cash interest yield reported in Defendant Tesla’s
 9   (Q2 2019 10-Q),     financial statements suggests that the company began exaggerating its
     October 29, 2019    cash balances starting in Q4 2016, and continued exaggerating them up to
10   (Q3 2019 10-Q),     roughly $1.5 billion by the end of 2018. The article’s conclusions are
     February 13,        further supported by Defendant Musk’s own videotaped admission to
11   2020                Axios on November 26, 2018 that Defendant Tesla “faced a severe threat
     (2019 10-K),        of death” and was “bleeding money like crazy” such that “in a very short
12
     April 28, 2020      period of time, we would die”—disclosures totally absent from the Q3
13   (2019 10-K/A),      2018 SEC Form 10-Q filed just 26 days prior, which misleadingly
     April 30, 2020      reported an ample “$2,967,504[,000]” of unrestricted cash on hand. On
14   (Q1 2020 10-Q)      November 3, 2020, Defendant Musk further admitted via Twitter that
                         the closest Defendant Tesla had come to bankruptcy “was about a
15   Elon Musk,          month” from “mid 2017 to mid 2019”—an admission that Defendant
16   Zachary             Tesla filed and Defendant Musk signed false financial statements in
     Kirkhorn, Deepak    violation of the Sarbanes-Oxley Act of 2002 since the company’s
17   Ahuja               disclosures at no point offered any suggestion of bankruptcy or disclosed
                         “going concern” warnings. On December 22, 2020, Defendant Musk
18                       further admitted via Twitter that “[d]uring the darkest days of the Model 3
19                       program” he had even e-mailed Apple, Inc. CEO Tim Cook offering to
                         sell Tesla to Apple—a fact also never disclosed to investors—but that
20                       Defendant Musk never received a response. On January 3, 2021,
                         Goldman Sachs published an investor briefing noting Defendant Tesla’s
21                       “internal control environment” as a risk factor.
22
                         Scienter: When SolarCity had cash flow problems in 2015 and 2016,
23                       corporate management scheduled weekly in-person meetings, made
                         weekly cash flow forecasts shared among employees in “datarooms,” and
24                       informed the Board of Directors as to the company’s cash position.
                         Defendant Musk was Chairman of SolarCity’s Board of Directors. At the
25                       same time, investors were left in the dark with no knowledge of the crisis.
26                       There is no reason to think that business practices at Defendant Tesla are
                         any different, in which case Defendants Musk and Tesla have always had
27                       current knowledge of cash position with weekly resolution at least. Just
                         as with SolarCity, Defendant Musk was ready to sell Tesla to another
28

     THIRD SUPPLEMENTAL AND AMENDED                 49                                 3:20-cv-03426-JD
28   COMPLAINT
           Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 50 of 78




 1                      company, but did not inform investors, indicating that he knew exactly
                        how dire the situation was but actively chose to conceal that fact.
 2
     2                  Omission: failing to distinguish between cash accessible for use in the
 3                      United States and cash restricted for use only within the People’s
     February 13,       Republic of China, subject to strict loan agreements with the Chinese
 4   2020               government, as well as failing to disclose the full extent of Defendant
     (2019 10-K),       Tesla’s agreements with the Chinese government affecting cash balances.
 5   April 28, 2020
 6   (2019 10-K/A),     Statement(s) Made Misleading: All financial statement figures and
     April 30, 2020     references thereto associated with “cash and cash equivalents” in investor
 7   (Q1 2020 10-Q)     disclosures.
 8   Elon Musk,         Supporting Evidence: Exhibit EX-10.85 attached to the 2019 SEC Form
 9   Zachary Kirkhorn   10-K filed February 13, 2020, the “English Convenience Translation” of
                        the Tesla (Shanghai) Co., Ltd. Fixed Asset Syndication Loan Agreement
10                      dated December 18, 2019 with numerous Chinese banks, includes clause
                        11, translated as “Revenue Collection Account Management,” which
11                      restricts transfers of revenue collected in China to any other account
                        unless the “transfer is used for the purpose of repaying any of its working
12
                        capital loans” from the Chinese banks. In effect, Defendant Tesla cannot
13                      move cash collected in China to the United States until the loans are
                        repaid unless the Chinese bank lenders pre-approve such a transfer.
14
                        Scienter: On behalf of Defendant Tesla, Defendant Musk met in person
15                      with top Chinese Communist Party officials and would have necessarily
16                      understood the restrictions on the company’s ability to take cash out of
                        China for use in the United States.
17   3                  Omission: failing to note Defendant Tesla’s refusal to pay vendors and/or
                        government agencies in a timely manner as evidenced by numerous
18   November 2,        undisclosed lawsuits for non-payment; failing to note Defendant Tesla’s
19   2018               business practice of “losing” and/or forging vendor-related paperwork; as
     (Q3 2018 10-Q),    well as failing to note the resulting lawsuits and criminal indictments
20   February 19,       stemming from these practices as material litigation.
     2019
21   (2018 10-K),       Statement(s) Made Misleading: All financial statement figures and
     April 29, 2019     references thereto associated with “cash and cash equivalents” and
22
     (Q1 2019 10-Q),    “accounts payable.” To the extent these balances were reported as
23   July 29, 2019      “accounts payable” on financial statements, it was misleading to imply
     (Q2 2019 10-Q),    that vendors and/or government agencies had actually agreed to
24   October 29, 2019   Defendant Tesla’s delinquent payment terms.
     (Q3 2019 10-Q),
25   February 13,       Supporting Evidence: 30 lawsuits and criminal cases involving Defendant
26   2020               Tesla’s failure to pay vendors and tax agencies many millions of dollars in
     (2019 10-K),       aggregate are a matter of public record. In the criminal matter of USA v.
27   April 28, 2020     Parulekar, N.D. Cal. Case No. 5:18-cr-00550-LHK, a former Tesla Group
     (2019 10-K/A)      Manager, Global Supply Management was able to forge signatures on
28

     THIRD SUPPLEMENTAL AND AMENDED               50                                3:20-cv-03426-JD
28   COMPLAINT
            Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 51 of 78




 1                      payment documents without any internal controls leading to the payment
     Elon Musk,         of $9.3 million to the wrong vendor.
 2
     Zachary
 3   Kirkhorn, Deepak   Scienter: Defendant Musk promised to “personally review and sign every
     Ahuja              10th page” of Defendant Tesla’s expenses in a “leaked” May 16, 2019 e-
 4                      mail to the “everybody” e-mail list, indicating personal awareness.
     4                  Misleading Statement: using the terms “customer deposits” or “cash” to
 5                      describe funds resulting from the deliberate conversion of cash from
 6   February 13,       customers’ credit cards and/or bank accounts via the Tesla mobile app,
     2020               which was intentionally designed to encourage accidental one-tap
 7   (2019 10-K),       purchases of extremely expensive software add-ons, such as “Full Self-
     April 28, 2020     Driving” for approximately $4,000 or more. Once purchased, Tesla
 8   (2019 10-K/A),     typically refuses to refund these amounts and recognizes revenue.
 9   April 30, 2020
     (Q1 2020 10-Q)     Supporting Evidence: This dynamic was described by several Tesla
10                      customers on social media. On January 15, 2020, Nassim Nicholas Taleb
     Elon Musk,         wrote in a Twitter post: “The purchase was non-intentional. I
11   Zachary Kirkhorn   unintentionally hit the buy button while the app was in my pocket and do
                        not know of any app that makes you do a purchase of $4,333 with[out]
12
                        confirmation/password or something of the sort.” Although Taleb, who is
13                      famous, reportedly received a refund after complaining publicly, many
                        less-famous Tesla customers did not. @CamBirch wrote on January 28,
14                      2020, “I just had this happen. Called Tesla (hard to do) and talked to a
                        support person. It took them a week and the refund is now displayed on
15                      my card. Getting the free mud flaps had more confirmations and proof of
16                      purchase than a nearly $10k purchase.” @mpj510 described the
                        experience on March 9, 2020: “hi Elon! We were having a problem
17                      getting a refund for full self drive that we didn’t authorize last 1/13/2020
                        and that costs $7,542.50! Kindly help us.” Twitter user @Maykou1st
18                      described her experience on April 10, 2020: “In Jan I noticed an addition
19                      in the ph app about upgrades so I looked and noticed I ‘bought’ a full self
                        driving upgrade in 8/2019 for $3k which I never did and they refused to
20                      refund.” At least one other similar public request was deleted as a
                        condition of receiving a refund.
21
                        Scienter: These purchases took place because Defendant Tesla updated its
22
                        mobile app to add the expensive software “upgrades” to each user’s
23                      shopping cart by default, and further because Defendant Tesla designed
                        the “purchase” button not to look like a button at all. The product being
24                      paid for, “Full Self-Driving,” does not actually exist as described. On
                        August 19, 2020, Defendant Musk admitted that despite starting to accept
25                      customer deposits in 2016, “Dojo V1.0 isn’t done yet. About a year away.
26                      Not just about the chips. Power & cooling problem is hard.”
     5                  Omission: refusing to discuss the cash balance on any day but the final
27                      day of the quarter.
     April 29, 2020
28

     THIRD SUPPLEMENTAL AND AMENDED               51                                3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 52 of 78




 1                       Statement(s) Made Misleading: All financial statement figures and
      Elon Musk,         references thereto associated with “cash and cash equivalents.”
 2
      Zachary Kirkhorn
 3                       Supporting Evidence: On the April 29, 2020 earnings call, Morgan
                         Stanley analyst Adam Jonas explicitly asked Tesla CFO Zachary
 4                       Kirkhorn about the present-day cash balance at the time, not the cash
                         balance as of March 31, 2020. Kirkhorn declined to answer the question
 5                       and Jonas did not press him for an answer. Specifically, Kirkhorn stated,
 6                       “Yeah. It’s a fair question. I don’t have any additional color to provide.
                         So $8.1 billion in cash and cash equivalents at the end of Q1, we’re
 7                       managing it very closely.”

 8                       Scienter: The statement that, “I don’t have any additional color” was false
                         given that as CFO he had full access to Defendant Tesla’s financials.
 9
                         Defendant Musk promised to “personally review and sign every 10th
10                       page” of Defendant Tesla’s expenses in a “leaked” May 16, 2019 e-mail
                         to the “everybody” e-mail list. See also Issue No 1.
11    6                  Omission: failing to disclose Defendant Tesla’s routine practice of
                         abusing temporary registration documents to evade tax obligations and
12
      November 2,        payments associated with the sale of vehicles at the end of a given quarter.
13    2018
      (Q3 2018 10-Q),    Statement(s) Made Misleading: All financial statement figures and
14    February 19,       references thereto associated with “cash and cash equivalents” and
      2019               “accounts payable.”
15    (2018 10-K),
16    April 29, 2019     Supporting Evidence: Each quarter, according to vehicle registration data,
      (Q1 2019 10-Q),    the vast majority of Defendant Tesla’s vehicle sales take place in the
17    July 29, 2019      second half of the third month of the quarter. Widespread consumer
      (Q2 2019 10-Q),    complaints on Defendant Tesla’s own on-line forums and on social media
18    October 29, 2019   document vehicle buyers initially receiving temporary registration
19    (Q3 2019 10-Q),    documents in lieu of permanent registration documents. In many cases,
      February 13,       Defendant Tesla has offered to reimburse consumers for any citations due
20    2020               to driving with expired registration, as temporary registration documents
      (2019 10-K),       expire quickly. In addition, the New Jersey Motor Vehicle Commission
21    April 28, 2020     investigated Defendant Tesla’s operations in New Jersey on a number of
      (2019 10-K/A)      occasions and found that numerous customers had received temporary
22
                         registrations “improperly” and that Tesla was routinely misrepresenting
23    Elon Musk,         the locations where transactions were taking place.
      Zachary
24    Kirkhorn, Deepak   Scienter: Defendant Tesla knew that its practices were illegal and likely to
      Ahuja              cause its customers to break various state laws, which is why it had to
25                       promise to cover the expenses associated with citations and signed a
26                       settlement agreement with the New Jersey Motor Vehicle Commission.

27          269.   Defendants Musk and Tesla have repeatedly misled investors about Tesla’s sales

28   in its SEC Form 10-Q and 10-K filings by:

     THIRD SUPPLEMENTAL AND AMENDED                52                                3:20-cv-03426-JD
28   COMPLAINT
            Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 53 of 78




 1   Issue No. / Dates /   Description / Supporting Evidence
     Liable Parties
 2
     7                     Omission: failing to report sales at all. Instead, Tesla has reported
 3                         “deliveries,” an undefined, proprietary, non-GAAP term that the market
     November 2, 2018      has misinterpreted as equivalent to sales, with Defendants Musk and
 4   (Q3 2018 10-Q),       Tesla encouraging that misinterpretation through their passive and active
     February 19, 2019     silence, such as by refusing to answer related inquiries from journalists.
 5   (2018 10-K),          “Deliveries” and sales are not the same. Defendants Musk and Tesla
 6   April 29, 2019        refuse to specify with any degree of precision what “deliveries” actually
     (Q1 2019 10-Q),       are, whether the figures include sales to Tesla’s own subsidiaries
 7   July 29, 2019         worldwide, and whether payment is required for a “delivery” to occur.
     (Q2 2019 10-Q),
 8   October 29, 2019      Statement(s) Made Misleading: All mentions of and figures associated
 9   (Q3 2019 10-Q),       with “deliveries” in investor disclosures.
     February 13, 2020
10   (2019 10-K),          Supporting Evidence: The only meaningless hint contained in Tesla’s
     April 28, 2020        quarterly press releases as to the definition of “deliveries” is the
11   (2019 10-K/A),        statement, “we only count a car as delivered if it is transferred to the
     April 30, 2020        customer and all paperwork is correct,” though the customer could be a
12
     (Q1 2020 10-Q)        Tesla subsidiary with paperwork correctly reflecting a vehicle purchase
13                         for $0.01 or $0.00. This statement was contained in Defendant Tesla’s
     Elon Musk,            April 2, 2020 press release, which only reported consolidated deliveries
14   Zachary Kirkhorn,     by model group. Also unclear is whether a returned vehicle could be
     Deepak Ahuja          “delivered” multiple times per quarter. According to public records,
15                         Tesla Norway A/S has registered dozens of cars to itself, and the
16                         Vancouver Sun reported that Defendant Tesla purchased at least one of
                           its cars to qualify for a tax rebate. Defendant Tesla has also registered
17                         hundreds of its own new vehicles to itself in Sweden. In early 2020,
                           Plaintiff repeatedly pressed Defendant Musk and the Tesla Board of
18                         Directors to define the term “delivery,” without success.
19
                           Scienter: The choice not to report sales is clearly deliberate on behalf of
20                         Defendants Musk and Tesla. Every other publicly traded automobile
                           manufacturer reports sales.
21   8                     Misleading Statement: each and every vehicle “deliveries” figure in
                           quarterly press releases and SEC Forms 10-Q and 10-K since Q3 2018.
22
     November 2, 2018
23   (Q3 2018 10-Q),       Supporting Evidence: These figures are overstated by tens of thousands
     February 19, 2019     of vehicles per quarter, and grouped in a manner that makes it impossible
24   (2018 10-K),          to discern details regarding sales by specific product lines or geographic
     April 29, 2019        regions. Public record vehicle registration data from state Departments
25   (Q1 2019 10-Q),       of Motor Vehicles and international sources covering 8 of the 10 states
26   July 29, 2019         where Tesla sells the most cars (CA, FL, TX, NJ, WA, NY, CO, and
     (Q2 2019 10-Q),       MA), plus 7 more through at least Q1 2020, supports the finding that
27   October 29, 2019      Defendant Tesla disclosed inflated “deliveries” relative to recorded
     (Q3 2019 10-Q),       vehicle registrations by roughly 100,000 total vehicles since Q3 2017,
28

     THIRD SUPPLEMENTAL AND AMENDED                  53                                3:20-cv-03426-JD
28   COMPLAINT
           Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 54 of 78




 1   February 13, 2020   with significant overstatements beginning in Q3 2018. In addition, on
     (2019 10-K),        June 17, 2019, in an article entitled, “Tesla’s delivery numbers change
 2
     April 28, 2020      multiple times between filings,” journalist Francine McKenna noted,
 3   (2019 10-K/A),      “Tesla, Inc. publicizes updated vehicle production and delivery data
     April 30, 2020      more than once at the end of each quarter and those numbers change
 4   (Q1 2020 10-Q)      frequently, raising questions about the quality of the company’s
                         accounting function amid a wave of turnover in the department.” The
 5   Elon Musk,          figures are also misleading in that they imply that each delivered vehicle
 6   Zachary Kirkhorn,   is safe to drive. Yet in December 2020, China-based PingWest noted,
     Deepak Ahuja        “Tesla is doing whatever it can to hit the production goal, including
 7                       lowering its quality standards,” by loading “defective parts…onto
                         production vehicles.” Per the article, “‘Let’s say, in the past, our
 8                       vehicles need 80 points in order to leave the factory, now it’s only 60.’”
 9
                         Scienter: Defendant Tesla has refused to respond to any inquiries about
10                       its use of the term “deliveries” and how its disclosures compare to
                         vehicle registrations. The company is fully aware of the number of each
11                       model of its cars sold and registered in each state, yet refuses to disclose
                         these metrics to investors. In addition, the New Jersey Motor Vehicle
12
                         Commission investigated Defendant Tesla’s operations in New Jersey on
13                       a number of occasions and found that numerous customers had received
                         temporary registrations “improperly” and that Tesla was routinely
14                       misrepresenting the locations where transactions were taking place.
                         Defendant Tesla’s failure to clearly define one of the most important
15                       terms in its investor disclosures cannot be a mere oversight.
16   9                   Omission: failing to disclose Defendant Tesla’s practice of selling used
                         and demo cars as “new,” inflating “deliveries.”
17   November 2, 2018
     (Q3 2018 10-Q),     Statement(s) Made Misleading: Each and every vehicle “deliveries”
18   February 19, 2019   figure in investor disclosures.
19   (2018 10-K),
     April 29, 2019      Supporting Evidence: This practice has led to litigation from former
20   (Q1 2019 10-Q),     employees and customers alike. In a 2018 lawsuit initially filed in the
     July 29, 2019       Burlington County, New Jersey Superior Court and later removed to
21   (Q2 2019 10-Q),     New Jersey District Court, Case No. 1:18-cv-04120-JHR-AMD, former
     October 29, 2019    Tesla employee Adam Williams alleged that he had been fired after
22
     (Q3 2019 10-Q),     reporting illegal sales practices to “his supervisor, and Jerome Guillen,”
23   February 13, 2020   such as “failing to disclose to consumers high-dollar, pre-delivery
     (2019 10-K),        damage repairs” and “receiving vehicles designated as ‘lemons’ and,
24   April 28, 2020      with this knowledge, reselling these vehicles without branding the titles
     (2019 10-K/A),      of these vehicles or offering disclosure, rather than representing the cars
25   April 30, 2020      as ‘used’ or a ‘demo/loaner.’” In another lawsuit, Woods et al v. Tesla,
26   (Q1 2020 10-Q)      Inc., D. Mass. Case No. 1:20-cv-10162-FDS, the plaintiffs sued over a
                         defective Tesla Model S with over 8,000 miles on the odometer that they
27   Elon Musk,          had bought as a “new” vehicle because it was a demo unit.
     Zachary Kirkhorn,
28

     THIRD SUPPLEMENTAL AND AMENDED                54                                3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 55 of 78




 1    Jerome Guillen        Scienter: Litigation records indicate that Defendant Tesla knew about
                            and encouraged this unlawful practice for years.
 2
      10                    Omission: failing to disclose that Defendant Tesla has conspired with
 3                          vendors such as Carvana and CarMax to artificially inflate various
      October 29, 2019      “used” Tesla vehicle price-based metrics through fleet sales, engineered
 4    (Q3 2019 10-Q),       prices far above actual market rates for those vehicles, and arranged for
      February 13, 2020     the sales of new vehicles to straw man buyers.
 5    (2019 10-K),
 6    April 28, 2020        Statement(s) Made Misleading: All mentions of and figures associated
      (2019 10-K/A),        with “residual value” in investor disclosures.
 7    April 30, 2020
      (Q1 2020 10-Q)        Supporting Evidence: CarMax spontaneously stopped selling used Tesla
 8                          vehicles in or around October 2019. Former Tesla Finance LLC CEO
 9    Elon Musk,            Leopold Visser, who was also an executive associated with Defendant
      Zachary Kirkhorn,     Tesla’s subsidiaries Tesla Insurance, Inc. and TALT Holdings LLC, left
10    Deepak Ahuja,         Defendant Tesla in early 2020 to work at Carvana as “Director, Special
      Leopold Visser        Projects.” Through approximately June 2020, Carvana listed only about
11                          ten Tesla Model 3 vehicles on its web site, some at significantly inflated
                            prices above new vehicle prices that were likely useful for inflating
12
                            Defendant Tesla’s Residual Value Guarantee (RVG) calculations that
13                          factor into revenue and net income and may influence Kelley Blue Book
                            values; and are in a locked, non-purchasable status until December 31 of
14                          the year “9999” despite not being marked as sold, per Carvana’s API.
15                          Scienter: Defendant Musk has made numerous false statements about
16                          Tesla vehicles appreciating in value.

17          270.   Defendants Musk and Tesla have repeatedly misled investors about Tesla’s true

18   financial condition in its SEC Form 10-Q and 10-K filings by:

19    Issue No. / Dates /   Description / Supporting Evidence
      Liable Parties
20    11                    Misleading Statement: maintaining a minimum balance of approximately
                            $1 billion for its “accounts receivable” line item since Q3 2018, when
21
      November 2, 2018      accounts receivable jumped from $570 million to $1.155 billion.
22    (Q3 2018 10-Q),
      February 19, 2019     Supporting Evidence: Given Defendant Tesla’s business model, which
23    (2018 10-K),          involves up-front cash payments for physical products, this unusually
      April 29, 2019        high and persistent balance has attracted considerable notice from
24
      (Q1 2019 10-Q),       prominent investors such as David Einhorn, who has publicly questioned
25    July 29, 2019         Defendant Musk about it twice without ever receiving a clear answer,
      (Q2 2019 10-Q),       and from journalists with accounting degrees and experience, such as
26    October 29, 2019      Francine McKenna. In Ms. McKenna’s words, “They should not have
      (Q3 2019 10-Q),       this big of an accounts receivable balance.”
27    February 13, 2020
28    (2019 10-K),          Scienter: Over time, Defendant Tesla has provided multiple conflicting

     THIRD SUPPLEMENTAL AND AMENDED                  55                                3:20-cv-03426-JD
28   COMPLAINT
           Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 56 of 78




 1   April 28, 2020      stories to attempt to explain away its Accounts Receivable line item,
     (2019 10-K/A),      none of which are believable or consistent. Examples of such excuses
 2
     April 30, 2020      include fiscal quarters ending on weekends and slow European payment
 3   (Q1 2020 10-Q)      systems, even though SEPA and SWIFT payments are processed
                         instantly. Most recently, Defendant Tesla attributed the high balance to
 4   Elon Musk,          regulatory credit payments, without divulging detail or explaining why
     Zachary Kirkhorn,   these payments belonged in accounts receivable in the first place.
 5   Deepak Ahuja
 6   12                  Omission: failing to specifically enumerate vendor rebates, payment
                         deferrals, and other negotiated one-time allowances and instead lumping
 7   October 29, 2019    them into broader line items, e.g. Cost of Goods Sold, causing investors
     (Q3 2019 10-Q)      to believe that costs are artificially low, and profits, artificially high.
 8
 9   Elon Musk,          Statement(s) Made Misleading: All figures associated with “cost of
     Zachary Kirkhorn,   revenues” and/or “cost of sales” in investor disclosures.
10   Deepak Ahuja
                         Supporting Evidence: One of the rare allusions to the existence of
11                       vendor-related allowances is the phrase, “including commercial
                         negotiations with suppliers” on the bottom of page 44 of Defendant
12
                         Tesla’s Q3 2019 SEC Form 10-Q. There is no clarification as to which
13                       vendors were involved with “commercial negotiations,” or what the
                         negotiations entailed. Defendant Tesla simply states, “Cost of
14                       automotive sales revenue decreased $392 million.” Other SEC filings
                         may be affected but due to the omission it is unclear which ones.
15
16                       Scienter: Defendant Tesla has been sued by vendors and tax agencies at
                         least 30 times for failure to pay, but has not disclosed these lawsuits.
17   13                  Misleading Statement: “Our current and future warranty reserves may be
                         insufficient to cover future warranty claims which could adversely affect
18   November 2, 2018    our financial performance.”
19   (Q3 2018 10-Q),
     February 19, 2019   Supporting Evidence: Defendant Tesla has engaged in a scheme to
20   (2018 10-K),        record warranty repairs as “goodwill” for years, thereby reducing the
     April 29, 2019      required warranty reserve and artificially inflating gross margin and net
21   (Q1 2019 10-Q),     income. This scheme is apparent in at least twenty lemon lawsuits filed
     July 29, 2019       by Tesla customers across the United States that happen to include copies
22
     (Q2 2019 10-Q),     of vehicle service invoices. These documents consistently note warranty
23   October 29, 2019    repairs billed to “goodwill” that should be billed to the warranty reserve.
     (Q3 2019 10-Q),     See Exhibit I. Defendant Tesla’s disclosures in its SEC filings fail to
24   February 13, 2020   note its scheme, and misleadingly suggest that reserves could be
     (2019 10-K),        insufficient even while the company deliberately instructs its service
25   April 28, 2020      centers to avoid recording warranty expenses.
26   (2019 10-K/A),
     April 30, 2020      Scienter: Defendant Tesla knew that its reserves were “insufficient”
27   (Q1 2020 10-Q)      because the company took deliberate and material measures to reduce
                         them, but merely disclaimed that they “may” be. The billing designation
28

     THIRD SUPPLEMENTAL AND AMENDED               56                                 3:20-cv-03426-JD
28   COMPLAINT
            Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 57 of 78




 1   Elon Musk,            on service invoices is determined at each Tesla service center at the time
     Zachary Kirkhorn,     of repair. Technicians must have received deliberate instruction from
 2
     Deepak Ahuja          Defendant Tesla to use the unusual designation of “goodwill” instead of
 3                         “warranty service” for warranty repairs.

 4         271.   Defendants Musk and Tesla artificially inflated Tesla’s stock price by:

 5   Issue No. / Dates /   Description / Supporting Evidence
     Liable Parties
 6   14                    Omission: failing to disclose that Defendant Musk placed and/or
 7                         encouraged others to place trades during extended market trading hours,
     November 2, 2018      or weekdays from 4:00 P.M. - 8:00 P.M. Eastern Time and 4:00 A.M. -
 8   (Q3 2018 10-Q),       9:30 A.M. Eastern Time, to deliberately exploit lighter trading volume,
     February 19, 2019     such that unusual bid and ask prices would manipulate share price in
 9   (2018 10-K),          advance of the market’s next open.
     April 29, 2019
10
     (Q1 2019 10-Q),       Statement(s) Made Misleading: In June 2018, Defendant Musk wrote,
11   July 29, 2019         “My ‘pay’ is in options, which only matter if stock goes up & I sell.”
     (Q2 2019 10-Q),
12   October 29, 2019      Supporting Evidence: Defendant Musk’s bonus tranches of stock options
     (Q3 2019 10-Q),       depended upon TSLA shares remaining elevated regardless of whether
13   February 13, 2020     he sold his shares. It is established that Defendant Musk trades during
14   (2019 10-K),          extended hours. Footnote 1 in Defendant Musk’s SEC Form 4 filed May
     April 28, 2020        7, 2018 disclosed “multiple transactions at prices ranging from $294.79
15   (2019 10-K/A),        to $295.69” on that day, but the lowest price recorded during standard
     April 30, 2020        trading hours on May 7, 2018 was $295.17. In fact, there were only two
16   (Q1 2020 10-Q)        trades in TSLA shares on May 7, 2018 at a price of $294.79, both
17                         executed prior to market open. Based on analysis of the number of
     Elon Musk             shares traded, Defendant Musk’s disclosed purchases took place starting
18                         at 7:35:47 A.M. Eastern Time. On several occasions, Defendant Musk
                           and/or entities known to him purchased millions of dollars worth of
19                         TSLA stock with the explicit goal of manipulating the share price.
20
                                                         On a TSLA stock graph showing extended
21                                                       hours trading from about 7:00 P.M. Eastern
                                                         Time on March 19, 2020 through 5:30 A.M.
22                                                       Eastern Time on March 20, 2020, the gap
                                                         between the last red bar at 8:00 P.M. on
23                                                       March 19 and the large green bar at 4:00
24                                                       A.M. on March 20 represents a trader
                                                         purchasing shares far above the asking
25                                                       price, starting at $420.00, the same price
                                                         Defendant Musk falsely claimed he would
26                                                       take the company private at.
27
                                                         In addition, on March 20, 2020—one day
28                                                       after Defendant Tesla announced its

     THIRD SUPPLEMENTAL AND AMENDED                 57                                3:20-cv-03426-JD
28   COMPLAINT
           Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 58 of 78




 1                       Fremont, California factory would be shutting down—an unknown
                         individual bought 8,000 shares of TSLA at prices between $420 and
 2
                         $456 per share (worth over $3.3 million) starting at approximately 4:00
 3                       A.M. Eastern Time. At $456 per share early in the morning on March
                         20th, TSLA traded approximately $59 (or roughly 15%) above the asking
 4                       price from 8:00 P.M. the previous night on devastatingly bad news
                         regarding the main factory.
 5
 6                       Scienter: The fact that the arbitrary, elevated price chosen on March 20,
                         2020 was $420 per share—a reference to the same marijuana joke that
 7                       cost Defendants Musk and Tesla $20 million each in SEC penalties—
                         suggests that these extended hours transactions were not legitimate.
 8                       There is no conceivable reason why an executive trading according to a
                         pre-set Rule 10b-5 plan would need to use extended hours trading.
 9
     15                  Omission: failing to disclose to investors that Defendants Musk and
10                       Tesla were conspiring to unlawfully disseminate false and misleading
     November 2, 2018    news stories, and to discredit or silence critics, with:
11   (Q3 2018 10-Q),     a) social media influencers, some anonymous or pseudonymous,
     February 19, 2019      including but not limited to Defendant Qazi, Bonnie Norman, Galileo
12
     (2018 10-K),           Russell, Sofiaan Fraval, Zac Cataldo, and Frederic Lambert;
13   April 29, 2019      b) ex-CIA and ex-NSA “security” professionals at firms such as
     (Q1 2019 10-Q),        Redacted, Inc. and Nisos Group LLC;
14   July 29, 2019       c) public relations firms such as Milltown Partners, Ridgely Walsh,
     (Q2 2019 10-Q),        Strategies 360, and Forza Communications; and
15   October 29, 2019    d) convicted felons such as James Howard-Higgins.
16   (Q3 2019 10-Q),
     February 13, 2020   Statement(s) Made Misleading: On January 7, 2021, Defendant Musk
17   (2019 10-K),        wrote on Twitter, “Btw, critical feedback is always super appreciated, as
     April 28, 2020      well as ways to donate money that really make a difference (way harder
18   (2019 10-K/A),      than it seems)”.
19   April 30, 2020
     (Q1 2020 10-Q)      Supporting Evidence: In reality, Defendants Tesla and Musk use critical
20                       feedback to identify targets for firing and/or harassment while the
     Elon Musk, Jared    company’s proxies push corporate propaganda and disinformation:
21   Birchall, Dave      a) On July 8, 2019, Zac Cataldo published a video entitled “Tesla Time
     Arnold, Sarah          News – Tesla Crushes Delivery Record!” containing the false and
22
     O’Brien, Erica         misleading statement, “Their numbers are fantastic. A total of 95,200
23   Chen, Gina             were delivered in Q2. Wow!” Yet Cataldo’s “Creative Director” is
     Antonini, Aarti        Tesla Massachusetts Regional Manager Steven Salowsky.
24   Reddy, Juleanna     b) On October 23, 2019, super-fan Bonnie Norman wrote on Twitter,
     Glover                 “But where do you get the whole ‘Elon’s fixer’ stuff? You think
25                          that’s who I contact?” In fact, Ms. Norman contacted both Defendant
26                          Musk and Defendant Tesla’s former General Counsel on a regular
                            basis as revealed in court documents filed on May 5, 2020.
27                       c) Also on October 23, 2019, Ms. Norman wrote, “What hasn’t helped
                            credibility is buying into TSLAQ conspiracy theories: Every pro-
28

     THIRD SUPPLEMENTAL AND AMENDED               58                               3:20-cv-03426-JD
28   COMPLAINT
            Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 59 of 78




 1                          TSLA acct is a paid shill, Jack/twitter are in cahoots…” Defendant
                            Musk e-mailed Jack Dorsey asking for assistance with Omar Qazi.
 2
                         d) In a video published on September 20, 2019 entitled “Model 3: The
 3                          Self-Driving Electric Smartcar,” Galileo Russell predicted, “hundreds
                            of millions in annual revenue, and extremely high profit margins, or
 4                          even billions,” based on nothing except his own unfounded
                            speculation, while Defendant Tesla lost money on every car sold
 5                          despite being equipped with the features he was referring to;
 6                       e) Former Tesla Senior Director, Global Communications Dave Arnold
                            quit immediately when litigation revealed that he had planted a false
 7                          story in the Huffington Post accusing former Tesla engineer Cristina
                            Balan of having engaged in “criminal conduct.”
 8
                         Scienter: In order to discredit critic Vern Unsworth, Defendant Musk
 9
                         routed payments to convicted felon James Howard-Higgins for
10                       information, which ultimately turned out to be fabricated, through
                         Excession LLC, his “family office;” asked Jared Birchall, his money
11                       manager, to use a pseudonym, “James Brickhouse,” so that payments
                         would not easily be traced back to Musk; and recklessly relied on the
12
                         false information to discredit Unsworth in public.
13   16                  Omission: failing to disclose that Defendants Musk and Tesla conspired
                         with highly visible television personalities who regularly appear on
14   November 2, 2018    financial media networks such as CNBC and Bloomberg Television in
     (Q3 2018 10-Q),     order to push a false and misleading narrative about Tesla’s future
15   February 19, 2019   prospects and distract from negative news releases.
16   (2018 10-K),
     April 29, 2019    Statement(s) Made Misleading: Each statement made by a proxy for
17   (Q1 2019 10-Q),   Defendants Musk and Tesla who did not disclose their full relationship to
     July 29, 2019     investors was misleading. For example:
18   (Q2 2019 10-Q),   a) on June 19, 2019, Ross Gerber of Gerber Kawasaki Wealth &
19   October 29, 2019      Investment Management, who lists false academic credentials on his
     (Q3 2019 10-Q),       firm’s website, accused unspecified actors of “manipulating the
20   February 13, 2020     internet, manipulating the media, and doing whatever they can to help
     (2019 10-K),          their short positions,” echoing Defendant Musk’s vitriol on short
21   April 28, 2020        sellers, and even blaming “Wall Street,” of which he is a part;
     (2019 10-K/A),    b) on December 11, 2019, influential CNBC showman Jim Cramer
22
     April 30, 2020        acknowledged that while he, an “agnostic skeptic,” had “gone back
23   (Q1 2020 10-Q)        and forth” on Defendant Tesla as a “cult-like” “battleground stock,”
                           he was suddenly “taking a stand” as an “outright bull.” He further
24   Elon Musk, Martin     described Tesla’s solar roof tiles as comparable in price to “normal
     Viecha, Juleanna      roof tiles,” which is false, and demand as “off the charts” for the
25   Glover                Cybertruck. See Issue No. 26. Cramer also exclaimed, “Sound
26                         balance sheet? Check!” although this was completely false, and
                           Defendant Tesla would need to raise billions more dollars from
27                         investors while it continued losing money on every vehicle sold;
                       c) on February 5, 2020, CNBC published an article and television video
28

     THIRD SUPPLEMENTAL AND AMENDED              59                               3:20-cv-03426-JD
28   COMPLAINT
           Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 60 of 78




 1                          clip reporting that Cathie Wood of ARK Investment Management
                            LLC held 2024 price targets of $7,000 per share to $15,000 per share
 2
                            for TSLA shares, beyond the most extreme range of price targets held
 3                          by other analysts—possibly in part because her firm’s “open-source”
                            valuation model included Microsoft Excel formatting choices that hid
 4                          errors causing numerical inputs to be off by a factor of one million,
                            among other problems. Wood’s “model” reportedly valued
 5                          Defendant Tesla at $42 billion even if the company sold 0 cars.
 6
                         Supporting Evidence: Since 2019, narratives have included wild, as-yet-
 7                       unfulfilled promises about “robotaxis,” the “Cybertruck” pickup truck,
                         and new “gigafactories” in various locales. Media personalities Ross
 8                       Gerber, Cathie Wood, and Jim Cramer of CNBC (among others) have all
                         contributed to this coordinated effort in numerous interviews, often with
 9
                         the explicit cooperation of Defendants Musk and Tesla.
10
                         Both Jim Cramer and Ross Gerber have openly referred to illegal stock
11                       manipulation as a “game.” In 2008, Jim Cramer said, “A lot of times
                         when I was short at my hedge fund ... meaning I needed (a stock) down, I
12
                         would create a level of activity beforehand that could drive the futures…
13                       It’s a fun game and it’s a lucrative game.” On June 13, 2020 at 9:50
                         A.M., Ross Gerber wrote on Twitter, “I can move stocks all over the
14                       place. By myself.” and “I can crush people all day if I want… don’t they
                         get it. It’s like poker.” He later deleted the post. Defendant Musk has
15                       provided Tesla factory tours to Wood and Gerber and appeared on a
16                       podcast hosted by Wood on February 19, 2019.

17                       Scienter: Media consultant Juleanna Glover provided Defendants Musk
                         and Tesla with media relations advice over a period of years, including
18                       that Defendant Musk deliberately schedule media appearances to distract
                         from negative publicity. For example, to distract from his “pedo guy”
19
                         insult, Defendant Musk appeared on the popular Joe Rogan podcast on or
20                       around September 7, 2018, where he smoked marijuana on video.
     17                  Omission: failing to disclose that Defendant Tesla was incentivizing
21                       Wall Street sell-side analysts with sharply negative views in private, such
     November 2, 2018    as Adam Jonas of Morgan Stanley (whom The New York Times called
22
     (Q3 2018 10-Q),     “The Tesla Cheerleader”), to a) repeatedly and baselessly upgrade
23   February 19, 2019   Tesla’s price target and earnings projections; and b) to write analysis
     (2018 10-K),        with optimistic spin, all in exchange for lucrative banking deal fee
24   April 29, 2019      revenue; as well as providing Wall Street analysts with deliberately low
     (Q1 2019 10-Q),     estimates in advance such that they could easily be “beat” when released.
25   July 29, 2019
26   (Q2 2019 10-Q),     Statement(s) Made Misleading: Each statement made by a proxy for
     October 29, 2019    Defendants Musk and Tesla who did not disclose their full relationship to
27   (Q3 2019 10-Q),     investors was misleading.
     February 13, 2020
28

     THIRD SUPPLEMENTAL AND AMENDED               60                                3:20-cv-03426-JD
28   COMPLAINT
           Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 61 of 78




 1   (2019 10-K),        Supporting Evidence: In at least one private call with investors on May
     April 28, 2020      22, 2019 that was eventually leaked, Jonas admitted that Tesla is a
 2
     (2019 10-K/A),      “distressed credit and restructuring story.” Jonas has publicly used sky-
 3   April 30, 2020      high software company valuations when convenient, instead of more
     (Q1 2020 10-Q)      appropriate automotive company valuations. On October 30, 2019 on
 4                       Bloomberg Television, Jonas even stated, “We think Tesla is a software
     Elon Musk,          company…that, in an ideal world, would be covered by a tech hardware
 5   Zachary Kirkhorn,   analyst rather than the auto analyst community.” That sentiment did not
 6   Martin Viecha       stop him from starting to write notes about TSLA as an automotive
                         analyst almost daily around March 2020, an unheard-of practice.
 7
                         Jonas’s optimistic coverage of Defendant Tesla was often followed
 8                       within 1-20 days by Tesla equity and/or bond offerings in 2012, 2013,
                         2014, 2016, 2017, and 2020 (twice). Although some investment banks
 9
                         disclose their conflicts with Defendant Tesla to those clients who pay for
10                       their research, Defendant Tesla does not disclose its conflicts with banks
                         that recommend the purchase of its stock. For example, Goldman Sachs
11                       discloses seven conflicts with Defendant Tesla, but only to subscribers of
                         its paid “research” materials. Similarly, to its paying customers only,
12
                         Morgan Stanley discloses, “Morgan Stanley does and seeks to do
13                       business with companies covered in Morgan Stanley Research. As a
                         result, investors should be aware that the firm may have a conflict of
14                       interest that could affect the objectivity of Morgan Stanley Research.”
                         Morgan Stanley’s research notes also contain a “Disclosure Section”
15                       containing disclosures similar to those offered by Goldman Sachs.
16
                         Scienter: Defendants Musk and Tesla have themselves held private
17                       “invitation-only” calls with investors in direct violation of Regulation
                         FD, such as the call on February 28, 2019 reported on by the Los Angeles
18                       Times: “Tesla Chief Executive Elon Musk, who is scheduled to defend
                         himself Monday against contempt charges in a federal district court, may
19
                         find his defense complicated by a semi-secret teleconference Tesla held
20                       Thursday with a small number of investors and members of the media.”
     18                  Omission: failing to disclose that Defendant Tesla was using
21                       confidentiality provisions (including protective orders) in lawsuits,
     November 2, 2018    arbitration proceedings, regulatory proceedings and contracts to keep
22
     (Q3 2018 10-Q),     unlawful acts and public safety information secret.
23   February 19, 2019
     (2018 10-K),        Statement(s) Made Misleading: On October 8, 2018, the @Tesla Twitter
24   April 29, 2019      account wrote, “There is no safer car in the world than a Tesla.”
     (Q1 2019 10-Q),
25   July 29, 2019       Supporting Evidence: Defendant Tesla has repeatedly required that its
26   (Q2 2019 10-Q),     customers sign contracts with confidentiality provisions to hide potential
     October 29, 2019    safety issues from the public. As early as 2014, Defendant Tesla
27   (Q3 2019 10-Q),     required many customers to sign an agreement entitled, “Goodwill
     February 13, 2020   Agreement & Release” that included the clause, “You agree to keep
28

     THIRD SUPPLEMENTAL AND AMENDED               61                                3:20-cv-03426-JD
28   COMPLAINT
            Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 62 of 78




 1   (2019 10-K),         confidential our provision of the Goodwill, the terms of this agreement
     April 28, 2020       and the incidents or claims leading or related to our provision of the
 2
     (2019 10-K/A),       Goodwill.” A January 17, 2018 Settlement Agreement over a vehicle
 3   April 30, 2020       issue publicly filed in Iris Legum v. Tesla Motors Inc. et al, Supreme
     (Q1 2020 10-Q)       Court of the State of New York, Nassau County, Case No. 000001/2017,
 4                        contains similar verbiage. Other examples include the overzealous
     Elon Musk,           redaction of court materials in the SolarCity Case from 2016-2019;
 5   Zachary Kirkhorn,    Defendant Tesla’s unlawful refusal to allow the Nevada Department of
 6   Martin Viecha, Al    Industrial Relations to inspect its factory on May 21, 2019 even with a
     Prescott, Dan        valid search warrant signed by a judge; Tesla Associate General Counsel
 7   Chia, Erin Bradley   Erin Bradley’s November 6, 2019 request to the California Alternative
                          Energy and Advanced Transportation Financing Authority
 8                        (“CAEATFA”) regarding requested redactions of “trade secrets;” and
                          Tesla lobbyist Dan Chia’s insistence in March-April 2020 that federal
 9
                          copyright law governs public records concerning Defendant Tesla’s
10                        mishandling of COVID-19 procedures when it does not.

11                        Defendant Tesla frequently manufactures vehicles with missing crucial
                          bolts, internal cracks patched with electrical tape, parts made of
12
                          substandard metal alloys, and parts described as “Home Depot-grade
13                        fake wood.” On October 17, 2018, NHTSA wrote a letter addressed to
                          Defendant Musk as CEO of Defendant Tesla informing him that
14                        Defendant Tesla was being referred to the Federal Trade Commission’s
                          Bureau of Consumer Protection “to investigate…unfair or deceptive acts
15                        or practices.” On or about November 27, 2020, NHTSA opened a
16                        separate formal investigation into 114,761 Tesla vehicles with a
                          potentially fatal front suspension issue dating back to 2015 that also led
17                        to a 2020 recall of 29,193 Tesla vehicles in China. On January 13, 2021,
                          NHTSA ordered Defendant Tesla to recall approximately 158,000 Model
18                        S and X vehicles due to a “defect related to motor vehicle safety”
                          affecting vehicles manufactured between 2012 and 2018 and known to
19
                          Defendant Tesla to guarantee failure. Defendant Tesla had blamed
20                        Chinese “driver abuse” when NHTSA finally inquired after the Chinese
                          government forced a recall.
21
                          Scienter: The above examples are material to at least three federal
22
                          investigations where the underlying facts were concealed from investors;
23                        perjury; harm to hundreds of employees and contractors from COVID-
                          19; and fraud involving the SolarCity merger, which continues to be
24                        litigated, including but not limited to failure to inform investors of a cash
                          “crisis” at SolarCity about which investors were never informed.
25   19                   Misleading Statement: On the Q3 2019 earnings call, Tesla Chief
26                        Financial Officer Zachary Kirkhorn stated, “Note that with the release of
     October 23, 2019     Smart Summon in the U.S., we were able to recognize $30 million of
27                        deferred revenue.”
     Elon Musk,
28

     THIRD SUPPLEMENTAL AND AMENDED                 62                                 3:20-cv-03426-JD
28   COMPLAINT
            Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 63 of 78




 1   Zachary Kirkhorn,    Supporting Evidence: “Smart Summon” was deliberately released
     Deepak Ahuja         without adequate testing at the end of September 2019 specifically to
 2
                          recognize deferred revenue during Q3 2019. Yet the California
 3                        Department of Motor Vehicles sent Defendant Tesla a letter on March 6,
                          2020 highlighting failures observed during a November 2019
 4                        demonstration, after the revenue had been recognized, stating, “The
                          vehicle did not recognize a stop sign and proceeded without stopping.”
 5                        See Exhibit J.
 6
                        Scienter: On October 2, 2019, NHTSA issued a statement clarifying that
 7                      it was “aware of reports related to Tesla’s Summon feature.” Defendants
                        Musk and Tesla were willing to put lives at risk in order to recognize
 8                      slightly more revenue for the quarter to give the illusion of profitability.
 9   20                 Misleading Statement: Several figures from one period’s financial
                        statements do not match the same period’s figures when reported as the
10   November 2, 2018 “prior period” figures on the next financial statement. For example:
     (Q3 2018 10-Q),        a) in Q3 2018, Defendant Tesla reported “Selling, general and
11   February 19, 2019          administrative” (SG&A) expenses of “113,973” thousand dollars,
     (2018 10-K),               or about $114 million. In Q4 2018, that number for Q3 2018 was
12
     April 29, 2019 (Q1         implicitly revised downward to $109 million. In Q3 2018, “Cost
13   2019 10-Q),                of sales” (COGS) was reported as “25,037” thousand dollars, or
     February 13, 2020          about $25 million. By Q4 2018, that same number for Q3 2018
14   (2019 10-K)                was implicitly revised upward to $30 million.
                            b) on page 88 of its 2018 SEC Form 10-K, Defendant Tesla
15   Elon Musk,                 disclosed “marketing, promotional and advertising costs of $70.0
16   Zachary Kirkhorn,          million, $66.5 million and $48.0 million in the years ended
     Deepak Ahuja               December 31, 2018, 2017 and 2016, respectively.” On page 80
17                              of its 2019 SEC Form 10-K, it disclosed “marketing, promotional
                                and advertising costs of $27 million, $32 million and $37 million
18                              in the years ended December 31, 2019, 2018 and 2017,
19                              respectively, of which the majority is related to promotional
                                activities.” The figures for 2017 and 2018 do not match.
20
                          Supporting Evidence: The unexplained shift from SG&A to COGS
21                        appears to take place every quarter from Q2 2018 through at least Q1
                          2019. Inconsistency is a recurring theme throughout Tesla’s financials.
22
23                        Scienter: Defendants Musk and Tesla were charged with securities fraud.
                          On page 66 of its 2020 SEC Form 10-K, Defendant Tesla disclosed that
24                        “Marketing, promotional and advertising costs were immaterial for
                          the years ended December 31, 2020, 2019 and 2018” (six extra spaces in
25                        original). This is inconsistent with the company’s prior filings, in which
26                        the same figures were material per the same auditor.
     21                   Misleading Statement: On the Q4 2018 Tesla earnings call, Defendant
27                        Musk stated, “I mean, my best guess, this is just a guess, my best guess
     January 30, 2019     for demand of Model 3 worldwide is something—in a strong economy,
28

     THIRD SUPPLEMENTAL AND AMENDED                63                                3:20-cv-03426-JD
28   COMPLAINT
            Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 64 of 78




 1                        it's something on the order of 700,000 or 800,000 units a year. That’s
     Elon Musk, Mark      my best guess for demand of Model 3 in a strong economy. If the
 2
     Olson, Marc          economy goes into a recession, then I think that could be something
 3   Cerda, Erin          under 40% less. But I think even in a recession, worldwide demand is
     Bradley, Dan Chia,   still something in the order of 500,000 for Model 3.”
 4   Danielle
     Matsumoto,           Supporting Evidence: Tesla applied for a CAEATFA sales and use tax
 5   Sunaina Seelam,      subsidy on January 18, 2019, twelve days prior to the Q4 2018 earnings
 6   Sendil Palani,       call, which was ultimately granted as Application No. 19-SM008. Part
     Chris Jenny,         of the application was submitted on a spreadsheet, shown in part below:
 7   Dhruv Batura

 8
 9
10
11
12
13                        Defendant Tesla never expected to deliver more than 250,000 Model 3
                          vehicles per year in any year up to 2021. “Deliveries” necessarily reflect
14                        demand even if they are not the same as sales. Defendants Musk and
15                        Tesla knew or should have known of these internal projections because
                          unlike other automobile manufacturers, Defendant Tesla operates its own
16                        sales centers, does not use third party dealerships and because these
                          figures were “owned” by Tesla employees Danielle Matsumoto, Sunaina
17                        Seelam, Sendil Palani, Chris Jenny, and Dhruv Batura. Furthermore,
                          Defendant Musk was personally aware of the CAEATFA program and
18
                          Defendant Tesla’s applications. As Tesla attorney Erin Bradley wrote to
19                        CAEATFA analyst Xee Moua by e-mail on October 20, 2020 referring to
                          CAEATFA application fees, which Tesla paid late, “I know that Elon is
20                        personally approving all POs, which can cause a delay.”
21                        Scienter: Defendant Musk routinely makes up false figures and has a
22                        notable tendency to rely on the number “500,000” when he actually has
                          no reliable data. Government subsidies are important enough to
23                        Defendant Musk that he has discussed them repeatedly on his Twitter
                          account, including on May 11, 2018 when he wrote, “Our giant auto co
24                        competitors have much greater access to incentives than Tesla, which
25                        means Tesla has prospered in spite of govt subsidies, not because of
                          them.” In several instances, Defendant Tesla provided CAEATFA with
26                        false, misleading and incomplete information under penalty of perjury.
     22                   Misleading Statement: In an April 2019 interview, Defendant Musk
27                        stated, “I think the most profound thing is that if you buy a Tesla today, I
     April 12, 2019       believe you are buying an appreciating asset—not a depreciating asset.”
28

     THIRD SUPPLEMENTAL AND AMENDED                 64                                3:20-cv-03426-JD
28   COMPLAINT
            Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 65 of 78




 1                      Supporting Evidence: This false statement was intended to spark a
     Elon Musk          speculative frenzy for Tesla vehicles and even deposits on vehicles. In
 2
                        fact, Defendant Tesla pays customers trading in their old Tesla vehicles
 3                      less than their initial purchase price, not more. Its “Full Self-Driving”
                        feature is valued at $0 on trade-in, depreciating 100%. Defendant Tesla
 4                      has attempted to artificially inflate resale values, as described in Issue 10.
                        In August 2018, in a different interview, Defendant Musk stated, “[W]ith
 5                      each successive design iteration…it actually gets better and cheaper.
 6                      But, it’s like, a natural progression of any new technology.”

 7                      Scienter: Defendant Musk’s August 2018 statement directly contradicts
                        his April 2019 statement, as well as the fact that Tesla customers receive
 8                      less money for trading in their Tesla vehicles than they paid for them.
 9   23                 Misleading Statement: At “Autonomy Investor Day” on April 22, 2019,
                        as cash levels were once again dwindling, Defendant Musk claimed that,
10   April 22, 2019,    “[T]here will be autonomous robotaxis from Tesla next year…next year
     April 11, 2020     for sure, we’ll have over a million robotaxis on the road.”
11
     Elon Musk          Supporting Evidence: There were no “forward-looking statement”
12
                        disclosures or meaningful cautionary statements, only a passing reference
13                      to the idea of disclosures in a joke that Defendant Musk used to falsely
                        suggest that his predictions always come true. Yet by April 11, 2020, it
14                      was clear that COVID-19 rendered public “robotaxis” impossible, and on
                        December 1, 2020, Defendant Musk admitted at the Alex Springer
15                      Award 2020 ceremony in Berlin that he was “extremely confident of
16                      achieving full autonomy and releasing it to the Tesla customer base next
                        year.” Indeed, by December 31, 2020, Defendant Tesla had not
17                      produced even a single “autonomous robotaxi” anywhere in the world,
                        let alone secured any kind of regulatory approval in California. In a June
18                      3, 2020 e-mail to Plaintiff, the California Department of Motor Vehicles
19                      confirmed that Defendant Tesla had never actually raised the matter of
                        “robotaxis” with its autonomous driving regulators. See Exhibit J.
20
                        Scienter: Two weeks after lying yet again about Defendant Tesla’s
21                      autonomous driving abilities, the company announced its intent to raise
                        $2.0 billion, later increased to $2.7 billion, of fresh capital from investors
22
                        on the basis of these false claims that Defendants knew to be false.
23   24                 Misleading Statement: On page 9, Defendant Tesla’s “Q4 ’19 Update”
                        states, “Solarglass tiles are made in our Gigafactory New York.”
24   January 29, 2020
                        Supporting Evidence: Federal import records show that Defendant Tesla
25   Elon Musk          had started importing solar roof tiles from Changzhou Almaden Co. Ltd.
26                      in China by July 2019, leaving little to manufacture or “make” in the
                        United States. Then, in February and March 2020, Defendant Tesla
27                      boxed up the manufacturing equipment in its Buffalo factory and put it in
                        storage due to COVID-19. In May and June 2020, Tesla began
28

     THIRD SUPPLEMENTAL AND AMENDED               65                                  3:20-cv-03426-JD
28   COMPLAINT
           Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 66 of 78




 1                     informing certain solar roof customers that their orders were cancelled.
 2
                       Photographs from Tesla work sites show tiles imported from China and
 3                     shipped directly to Tesla in Hayward, CA, not New York:

 4
 5
 6
 7
 8
 9                     Scienter: Defendants Musk and Tesla knew that they were importing
10                     materials from China, but have consistently represented that the Tesla
                       Solar Roof is manufactured in New York. It is not clear that Defendant
11                     Tesla ever manufactured anything in Buffalo at all. On or around August
                       21, 2020, the Office of the New York State Comptroller released Audit
12                     Report 2017-S-60, detailing the manner in which Defendant Tesla has
13                     strung along the State of New York, which used the public’s tax dollars
                       to finance Tesla’s Buffalo factory. It states in part, “Since 2017, publicly
14                     available Tesla reports have indicated potential setbacks with Tesla’s
                       solar roof… However, in November 2018, Tesla reported it was still
15                     refining the product design and installation processes and, as a result,
                       production would not significantly increase until the first half of 2019.”
16
     25                Misleading Statement: Defendant Musk wrote on Twitter, “All Tesla
17                     Supercharger stations in regions affected by California power outages
     October 9, 2019   will have Tesla Powerpacks within next few weeks. Just waiting on
18                     permits.” He then added, “Also adding Tesla Solar to our Supercharger
     Elon Musk         stations as fast as possible. Goal is 24/7 clean power with no blackouts.”
19
20                     Supporting Evidence: Adding solar functionality to charging stations in a
                       practical and economical manner (not requiring multiple football fields
21                     worth of solar panels per station) would defy the laws of physics.
22                     Scienter: Defendant Musk has a degree in physics. The Supercharger
23                     stations were never equipped with permanent batteries or solar power.
     26                Misleading Statement: On November 23, 2019, Defendant Musk posted
24                     on Twitter that the “Cybertruck” had generated significant demand,
     November 23-24,   stating, “146k Cybertruck orders so far, with 42% choosing dual, 41% tri
25   2019              & 17% single motor.” The following day, he posted “187k” in the same
                       conversation thread. He then posted “200k” in a separate thread.
26
     Elon Musk
27                     Supporting Evidence: The deposits made for the Cybertruck were not, in
                       fact, firm “orders.” Multiple press accounts reported individuals making
28

     THIRD SUPPLEMENTAL AND AMENDED             66                                 3:20-cv-03426-JD
28   COMPLAINT
           Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 67 of 78




 1                      multiple reservations due to the low deposit amount of $100.00.
                        According to a November 25, 2019 CNBC article, “Given the minimal
 2
                        $100 payment, it’s impossible to say how many pre-orders will
 3                      eventually convert to sales.” Some depositors believed that they would
                        be able to resell their deposits to others for a higher price, based on
 4                      Defendant Musk’s false representations about Tesla vehicles appreciating
                        in value. See Issue No. 22. Defendant Musk also deliberately failed to
 5                      communicate the number of deposits made by unique depositors.
 6
                        On June 25, 2020, Twitter user @MatchasmMatt wrote, “So I did this
 7                      three more times today. I'm at 15 now. I’ve lost all control, somebody
                        stop me!!! [laugh-crying emoji][laugh-crying emoji].” Twitter user
 8                      @Ben_310 responded, “You are a bad influence sir, I just ordered 2
                        more, I’m now at 4.” @MatchasmMatt then clarified his reason for
 9
                        placing 15 reservations: “It’s a free option on autonomy. If Elon was
10                      somehow correct and robotaxis are a thing by next year, these trucks will
                        be worth much more than the price I have locked in by my reservation. If
11                      autonomy doesn’t pan out, I can just cancel and get my money back.”
12
                        Scienter: Defendant Musk’s numeric tweets were deliberately free of any
13                      context to promote the most optimistic and misleading interpretation of
                        the data possible to investors and the media.
14   27                 Misleading Statement: On Twitter, Defendant Musk wrote, “There is
                        considerable conflation of diagnosis & contraction of ‘corona’. Actual
15   January 31, 2020   virality is much lower than it would seem. I think this will turn out to be
16                      comparable to other forms of influenza. World War Z it is not.” He then
     Elon Musk          added, “Meant to say other forms of ‘the cold’, not influenza [link to
17                      Wikipedia].” He further wrote, “Based on current trends, probably close
                        to zero new cases in US too by end of April” and followed up, “Kids are
18                      essentially immune, but elderly with existing conditions are vulnerable.”
19
                        Supporting Evidence: In fact, COVID-19 has now killed more
20                      Americans than World War II. Influenza has killed “between 12,000 -
                        61,000 deaths annually since 2010” according to the Centers for Disease
21                      Control and Prevention. The common cold kills practically no one at all.
                        Defendant Musk made these stunningly inaccurate statements, and others
22
                        dismissing the seriousness of COVID-19—all of which made the
23                      pandemic more widespread and dangerous—in the context of operating
                        factories densely packed with workers in Shanghai, China and Fremont,
24                      California—both of which were eventually shut down by concerns
                        related to the global coronavirus pandemic. The Chinese government
25                      shut down the Shanghai factory in January 2020 two days before
26                      Defendant Musk’s above posts. For months, Defendant Musk presented
                        false optimism to quell investor fears, while privately castigating those
27                      who had potentially exposed his son to the coronavirus.
28

     THIRD SUPPLEMENTAL AND AMENDED              67                                3:20-cv-03426-JD
28   COMPLAINT
           Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 68 of 78




 1                    Scienter: If Defendant Musk actually believed what he had written
                      publicly about COVID-19, he would not have had any concern about his
 2
                      son being potentially exposed. COVID-19 has infected thousands of
 3                    Tesla workers, though Defendants have provided no disclosures
                      containing specifics to investors.
 4   28               Misleading Statement: The Tesla Semi would enter production in 2019.
 5   June 10, 2020    Supporting Evidence: The Tesla Semi’s production schedule has been
 6                    pushed back for years. When announced in 2017, Defendant Musk
     Elon Musk        stated that it was scheduled to begin production in 2019. It did not. It
 7                    was then supposed to begin production in the second half of 2020.
                      Again, it did not. In September 2020, Dorian West, the lead engineer on
 8                    the Tesla Semi team, left Tesla, noting on his LinkedIn profile that the
 9                    team had been “[r]edeployed…as needed to support urgent hands-on
                      efforts” that had no connection whatsoever to the Tesla Semi. Now,
10                    Defendant Musk has suggested that the Tesla Semi will not enter
                      production until at least 2022. Only two demo Tesla Semi trucks exist.
11                    The persistent promise of the future product has been used to pump
                      Defendant Tesla’s stock price and secure large deposits from interested
12
                      customers. In addition, Defendant Musk has used deliberately “leaked”
13                    e-mails to intentionally disclose positive narratives about the Semi (while
                      evading Regulation FD) in order to manipulate the price of TSLA shares.
14
                      Scienter: Defendants Musk and Tesla have made false promises about
15                    the Tesla Semi for years, actively using the two prototypes as props.
16   29               Misleading Statements: On November 28, 2018, Defendant Tesla wrote
                      on the @Tesla Twitter account, “As of today Tesla owners have driven 1
17   November 28,     billion (!) miles with Autopilot engaged.” The implication was that each
     2018,            mile driven would help “train” Tesla’s “neural network.”
18   April 5, 2019
19                    On April 5, 2019, citing a paper by Lex Fridman, Defendant Musk wrote
     Elon Musk        from his @ElonMusk Twitter account, “‘…drivers in this dataset use
20                    Autopilot for 34.8% of their driven miles, and yet appear to maintain a
                      relatively high degree of functional vigilance.’”
21
                      Supporting Evidence: On November 28, 2018, Bloomberg reported, “The
22
                      resulting trove of real-world miles acts as a feedback loop to the
23                    algorithms that are constantly training the fleet of Tesla vehicles...”

24                    Scienter: There is no indication in any investor disclosure or other public
                      source that driving in a Tesla vehicle sends continuous video data back to
25                    Defendant Tesla to help train neural networks. Nor is there any evidence
26                    that algorithmic behavior in one vehicle is affected in real-time—or
                      without a manual software update, ever—by driving in other vehicles.
27                    Manual (human) feature tagging is necessary to utilize much of the still-
                      image data needed for training algorithms. The widely-criticized
28

     THIRD SUPPLEMENTAL AND AMENDED            68                                3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 69 of 78




 1                          Fridman paper cited by Defendant Musk, entitled “Human Side of Tesla
                            Autopilot: Exploration of Functional Vigilance in Real-World Human-
 2
                            Machine Collaboration,” was removed from MIT’s websites on an
 3                          unknown date after May 2020. All references were removed from
                            Fridman’s personal website between May 12, 2020 and August 11, 2020.
 4                          The Fridman paper’s findings were contradicted by subsequent MIT
                            research, which Defendant Musk did not share.
 5
            272.   Defendants Musk and Tesla have omitted material disclosures to investors that
 6
     would have likely lowered the price of TSLA shares, including:
 7
 8    Issue No. / Dates /   Description / Supporting Evidence
      Liable Parties
 9    30                Omission: disclosures concerning the amount of scrap and/or waste
                        materials at Tesla’s factories in Nevada and California since 2018, which
10    November 2, 2018 have since been highlighted by whistleblower-litigants Martin Tripp and
      (Q3 2018 10-Q),   Karl Hansen, and explicitly describe $197,835,756.89 of scrapped parts.
11
      February 19, 2019 See Exhibits A, J. Specifically, omitted disclosures describe:
12    (2018 10-K),      a) that in 2018, Defendant Tesla scrapped 314,504 bandoliers worth
      February 13, 2020     $114,630,417.92; 11,405 modules worth $31,477,001.65; 330,515
13    (2019 10-K),          stators worth $42,305,920.00; 1,064 drive units worth $622,844.32;
      April 28, 2020        and 8,453 inverters worth $8,799,573.00, for a grand total of
14    (2019 10-K/A)         $197,835,756.89 of scrapped parts not disclosed to investors.
15                      b) containment AR622 (Tesla “Thing Name” AR0000000622), where a
      Elon Musk,            training pin left in a picker robot led to battery cells being punctured,
16    Zachary Kirkhorn,     affecting 1,173 battery modules that were ultimately “reworked” and
      Deepak Ahuja,         knowingly placed into 723 Model 3 vehicles;
17    Swapnil Bhatnagar c) the poor design of Defendant Tesla’s internal database systems used
18                          to “virtually scrap,” or record, Non-Conforming Material (NCM)
                            that could not be used in production, leading to discrepancies
19                          between actual scrap on the factory floor and financial reporting;
                        d) the practice of using MySQL Workbench and/or similar tools to
20                          directly edit databases, thereby bypassing internal financial controls;
                        e) the practice of changing status flags for materials from “SCRAP” to
21
                            “TEST” to artificially reduce totals for NCM financial reports;
22                      f) the practice of requiring approval from the finance team before
                            being permitted to “virtually scrap” actual NCM material;
23                      g) the practice of deliberately hiding NCM figures from Tesla’s CFO;
                        h) each Model 3 generating $1,920 worth of NCM per vehicle as of
24                          April 2018 according to internal documents;
25                      i) internal financial analysts asking “Is this real?” and generally
                            disbelieving Defendant Tesla’s own financial reports when
26                          presented with overly optimistic NCM figures;
                        j) current Vice President of Internal Audit Swapnil Bhatnagar stating
27                          that Defendant Tesla’s inventory accuracy was “very concerning;”
28                      k) storing volatile materials and parts, including lithium-ion batteries,

     THIRD SUPPLEMENTAL AND AMENDED                 69                               3:20-cv-03426-JD
28   COMPLAINT
           Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 70 of 78




 1                           in unrefrigerated trailers in the Nevada desert.
 2
                         Statement(s) Made Misleading: All figures associated with “inventory,”
 3                       “Work in progress,” and “Cost of revenues (Automotive sales),” and all
                         figures dependent thereon, in investor disclosures from Q3 2018 forward
 4                       and possibly earlier. In addition, Defendant Musk wrote “Being cautious
                         for max safety” on his Twitter account on November 8, 2018.
 5
 6                       Supporting Evidence: Deposition testimony from former employees
                         Tripp and Hansen indicates that the amounts of NCM and waste were
 7                       financially material, multi-million dollar figures that were important
                         enough to attract Defendant Musk’s direct involvement. See Exhibit L.
 8
                         Scienter: E-mails marked “Attorneys’ Eyes Only” reveal that NCM
 9
                         reports for CFO Deepak Ahuja were deliberately modified to minimize
10                       the appearance of any problems, while internal financial analysts could
                         not determine if reported figures were “real” and the current Vice
11                       President of Internal Audit expressed alarm. Punctured battery cells
                         made their way into vehicles without Defendant Tesla disclosing
12
                         anything to investors regarding NCM or safety issues at any time.
13   31                  Omission: disclosures concerning routine theft and storage of raw
                         materials since 2018, as highlighted by whistleblower Karl Hansen and
14   November 2, 2018    reportedly involving figures near or above $37 million.
     (Q3 2018 10-Q),
15   February 19, 2019   Statement(s) Made Misleading: All figures associated with “inventory,”
16   (2018 10-K)         “Work in progress,” and “Cost of revenues (Automotive sales)” in
                         investor disclosures from Q3 2018 forward and possibly earlier.
17   Elon Musk,
     Zachary Kirkhorn,   Supporting Evidence: Deposition testimony indicates that the amount of
18   Deepak Ahuja        stolen goods was a financially material figure necessitating Defendant
19                       Musk’s direct involvement in phone calls and e-mails. See Exhibit L.

20                       Scienter: In documents disclosed starting on August 7, 2020, Defendants
                         Musk and Tesla admit that they track inventory stored in desert trailers
21                       and were aware of the thefts of materials, especially copper wire.
     32                  Omission: disclosures concerning lease accounting metrics pursuant to
22
                         FASB ASC 842, despite being present the prior quarter in Tesla’s 2019
23   April 30, 2020      SEC Form 10-K filed February 13, 2020.
     (Q1 2020 10-Q)
24                       Statement(s) Made Misleading: All figures associated with “Automotive
     Zachary Kirkhorn    leasing.”
25
26                       Supporting Evidence: The section is missing in the Q1 2020 Form 10-Q.
                         Scienter: Defendants Musk and Tesla were charged with securities fraud.
27   33                  Omission: disclosures concerning Defendants’ relationship with the
                         family of deceased drug kingpin Pablo Escobar, as well as “Escobar,
28

     THIRD SUPPLEMENTAL AND AMENDED               70                               3:20-cv-03426-JD
28   COMPLAINT
           Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 71 of 78




 1   July 29, 2019       Inc.;” as well as disclosures concerning Defendants’ relationship with the
     (Q2 2019 10-Q),     family of Joaquín “El Chapo” Archivaldo Guzmán Loera.
 2
     October 29, 2019
 3   (Q3 2019 10-Q),     Statement(s) Made Misleading: “Risks and uncertainties not currently
     February 13, 2020   known to us or that we currently deem to be immaterial also may
 4   (2019 10-K),        materially adversely affect our business, financial condition and
     April 30, 2020      operating results.”
 5   (Q1 2020 10-Q)
 6                       Supporting Evidence: Numerous July 2019 articles in Newsweek,
     Elon Musk,          Business Insider and other publications detail a relationship between
 7   Kimbal Musk,        Defendants Musk and Tesla and the Escobar family, with reports that
     Antonio Gracias,    Defendant Musk instructed at least one Tesla engineer to travel to
 8   Al Prescott,        Mexico on Tesla business for the benefit of the Escobar family.
     Zachary Kirkhorn    Additional sources allege a connection between Defendant Musk, a Tesla
 9
                         Director, and Emma Coronel Aispuro, the wife of El Chapo Guzmán.
10
                         Scienter: Defendant Musk frequently travels to Mexico and regularly
11                       abuses illicit drugs according to those who know him and have sold him
                         drugs. In late 2018, the United States Department of Homeland Security
12
                         Customs and Border Patrol (CBP) asked to inspect to the SpaceX facility
13                       in Boca Chica, Texas, 2.5 miles from the Mexican border. The risks
                         involving Defendant Musk’s involvement with drugs and drug cartels are
14                       known and material given the disclosure that, “We are highly dependent
                         on the services of Elon Musk, our Chief Executive Officer.”
15   34                  Omission: disclosures concerning “Project Titan,” a stealth recall of fire-
16                       prone solar panel connector and optimizer parts used in Tesla products.
     November 2, 2018
17   (Q3 2018 10-Q),     Statement(s) Made Misleading: Defendant Musk wrote “Being cautious
     February 19, 2019   for max safety” on his Twitter account on November 8, 2018 and “After
18   (2018 10-K),        safety, our goal is to make a Tesla the most fun you could possibly have
19   April 29, 2019      in a car” on November 29, 2018.
     (Q1 2019 10-Q),
20   July 29, 2019       Supporting Evidence: Project Titan was revealed to the public by
     (Q2 2019 10-Q),     Business Insider reporter Linette Lopez. Several undisclosed lawsuits
21   October 29, 2019    have been filed against Defendant Tesla and Amphenol Corporation
     (Q3 2019 10-Q),     regarding related fires. On November 9, 2020, former SolarCity/Tesla
22
     February 13, 2020   Field Quality Manager (M3) Steven Henkes filed a lawsuit, Alameda
23   (2019 10-K),        County Superior Court Case No. RG20080233, against a subsidiary of
     April 28, 2020      Defendant Tesla alleging that he had filed (1) “internal reports to TESLA
24   (2019 10-K/A),      management and attorneys” in April 2019 regarding “the fire risks
     April 30, 2020      associated with continued use of the defective solar systems;” (2) a
25                       formal complaint to the United States Consumer Product Safety
26   Elon Musk           Commission (“USCPSC”) on April 19, 2019; and (3) a formal complaint
                         to the SEC in May 2019. In response, Defendant Tesla fired Mr. Henkes.
27                       The lawsuit explicitly refers to “Project Titan.” A USCPSC
                         investigation, never disclosed by Defendant Tesla, is ongoing.
28

     THIRD SUPPLEMENTAL AND AMENDED               71                                3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 72 of 78




 1                         Scienter: Any recall of solar panel parts that could have resulted in
                           customers’ houses or businesses burning down should have been
 2
                           immediately made public, and associated investigations disclosed.
 3    35                   Omission: disclosures concerning related-party transactions and whether
                           businesses run by Defendant Musk that have paid for Tesla-related
 4    February 13, 2020    matters in the past, including but not limited to Excession LLC, as well
      (2019 10-K)          as businesses run by former executives, are or are not related parties.
 5
 6    Elon Musk,           Statements Made Misleading: The contents of “Note 20 – Related Party
      Zachary Kirkhorn,    Transactions” on page 124 of Tesla’s 2019 SEC Form 10-K.
 7    Jared Birchall
                           Supporting Evidence: Defendant Musk used Excession LLC to finance
 8                         research into a critic’s background, and Excession LLC manages at least
 9                         some of Musk’s TSLA equity holdings. Public records indicate that
                           Falcon Landing LLC owns at least one of the private jets that Defendant
10                         Musk uses for Tesla business. Tesla co-founder J.B. Straubel now runs
                           Redwood Materials, Inc., which has been referred to as both a related and
11                         unrelated entity at various points in time. SpaceX has also hired
                           Defendant Tesla’s auditor, PwC, to perform non-audit tasks, raising a
12
                           serious undisclosed conflict that incentivizes PwC to ignore problems at
13                         Tesla in order to maintain its relationship with both companies.

14                         Scienter: Defendant Musk used Excession LLC to hire a convicted felon
                           who provided false information as “research” on one of his critics.
15
16          273.    Defendants Musk and Tesla even misled investors by using a regulated earnings

17   call to distract from other damaging disclosures that were likely to impact the value of TSLA

18   stock negatively. On October 23, 2019, Defendant Musk used the Q3 2019 Tesla earnings call to

19   announce an announcement “tomorrow afternoon,” even though he was already on the phone

20   with investors. The announcement did not, in fact, come the next day. Instead, Defendants

21   Musk and Tesla moved the announcement again to the day after: Friday, October 25, 2019.

22          274.    On September 24, 2019, in the SolarCity Case, Defendants Musk and Tesla

23   proposed and moved for a deadline of October 24, 2019 for the publication of public versions of

24   previously sealed and confidential documents concerning the acquisition of SolarCity. The

25   motion was quickly granted by that court.

26          275.    Upon information and belief, the solar roof product announcement was not made

27   on the Q3 2019 earnings call, or at its intended time on October 24, 2019, because of a delay at

28   the Delaware Chancery Court involving the clerk’s approval of court filings for public viewing,


     THIRD SUPPLEMENTAL AND AMENDED                  72                               3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 73 of 78




 1   which unexpectedly took one extra day. By ultimately announcing a new solar roof product after
 2   the earnings call and on October 25, 2019, Defendants Musk and Tesla minimized the national
 3   press coverage devoted to their fraudulent conduct when news of their SolarCity liquidity crisis
 4   cover-up finally broke on the day after the one they had initially expected.
 5          276.    As of October 31, 2019, Tesla listed only two names as company “Management”
 6   on the Corporate Governance section of its Investor Relations website: Elon Musk and Zachary
 7   J. Kirkhorn. At all times since approximately March 2019 when Mr. Kirkhorn became Tesla’s
 8   CFO, both of these individuals have had complete access to Tesla’s financials and sales records.
 9   Accordingly, Defendant Musk knew that his statements herein were false and/or misleading.
10          277.    Defendants Musk and Tesla have acted with scienter. In its roughly seventeen
11   years of existence, Defendant Tesla has required over $20 billion of investor capital to survive.
12   Defendant Tesla’s constant need for outside cash has created a clear incentive for Defendant
13   Musk—who has admitted that Tesla is barely profitable—to defraud the market.
14          278.    Such scienter was motivated by several factors: Tesla’s constantly precarious cash
15   situation; his belief that laws and rules do not apply to him; his belief that lying is necessary for
16   survival; his animosity toward short-sellers; his executive compensation package worth tens of
17   billions of dollars based almost entirely upon stock options that depend upon TSLA’s share price
18   being elevated for certain periods of time; and his links to Mexican drug cartels.
19          279.    Defendant Musk’s scienter is evidenced by:
20                  a) the fact that Defendants Musk and Tesla were found to have acted with
21                      scienter in similar circumstances in this Court in Case No. 3:18-cv-04865-
22                      EMC, In Re Tesla, Inc. Securities Litigation;
23                  b) his statements voiced at the National Press Club in relation to the collapse of
24                      Solyndra, e.g. “it would have become a self-fulfilling prophecy of—as soon as
25                      a CEO says ‘I’m not sure if we’ll survive,’ [slit throat gesture] you’re dead.”;
26                  c) his February 8, 2020 re-publication of an image of a T-shirt featuring the CIA
27                      seal and the bold text, “ADMIT NOTHING / DENY EVERYTHING.”;
28

     THIRD SUPPLEMENTAL AND AMENDED                    73                                 3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 74 of 78




 1                  d) his statement, “I do not respect the SEC. I do not respect them,” during the 60
 2                      Minutes Interview, as well as his statement that it was “not realistic” for him
 3                      to abide his SEC consent decree because “I am the largest shareholder in the
 4                      company. And I can just call for a shareholder vote and get anything done
 5                      that I want,” and his statement that paying the SEC fines was “worth it;”
 6                  e) his hanging up on the Chairman of the National Transportation Safety Board;
 7                  f) the fact that Defendant Musk personally approves every Tesla purchase order;
 8                  g) Defendant Musk’s admission in a sworn deposition on August 22, 2019 to
 9                      frequently changing, discarding and destroying mobile devices;
10                  h) statements such as his May 4, 2018 Twitter post, “Oh and uh short burn of the
11                      century comin soon. Flamethrowers should arrive just in time,” as well as his
12                      referring to the SEC as the “Shortseller Enrichment Commission” on October
13                      4, 2018 and “[Suck] Elon’s [Cock]” on July 2, 2020;
14                  i) his admissions regarding Defendant Tesla’s artificially inflated stock price,
15                      such as, “Tesla stock price is too high i[n ]m[y ]o[pinion]” on May 1, 2020 at
16                      8:11 A.M. and, “If, at any point, they conclude [future profits are] not going to
17                      happen, our stock will immediately get crushed like a soufflé under a
18                      sledgehammer!” in an e-mail sent to his employees on December 1, 2020; and
19                  j) on February 8, 2021, five Chinese regulatory bodies jointly requiring
20                      Defendant Tesla “to strictly abide by Chinese laws and regulations, strengthen
21                      internal management, implement corporate responsibility for quality and
22                      safety, effectively maintain social public safety, and effectively protect
23                      consumers rights and interests.”
24          280.    Defendants Musk and Tesla disseminated, encouraged or approved the false
25   statements and/or material omissions specified above, with knowledge of or reckless disregard
26   for their false or misleading nature, in that they contained misrepresentations and failed to
27   disclose material facts necessary in order to make the statements made, in light of the
28

     THIRD SUPPLEMENTAL AND AMENDED                   74                                 3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 75 of 78




 1   circumstances under which they were made, not misleading.
 2          281.    Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 by: a)
 3   employing devices, schemes, and artifices to defraud; b) making untrue statements of material
 4   facts or failing to state material facts necessary in order to make the statements made, in light of
 5   the circumstances under which they were made, not misleading; or c) engaging in acts, practices,
 6   and a course of business that operated as a fraud or deceit upon plaintiff and others similarly
 7   situated in connection with their purchases of TSLA securities.
 8          282.    Plaintiff has suffered damages in that, by defrauding the market, Defendants
 9   Musk and Tesla were able to keep the share price of TSLA common stock artificially inflated for
10   years, causing the expiration of TSLA put options that otherwise would have been valuable.
11          283.    Plaintiff would not have purchased TSLA put options at the prices he did had he
12   been aware that the market price for Tesla stock would be artificially and falsely inflated by
13   Defendants’ false and misleading statements and/or actions. Plaintiff’s knowledge of the above
14   Issues was acquired gradually over time:
15    Date of Put Option Purchase        Listed Issues First Known to Plaintiff
      September 24, 2018                 None
16
      October 29, 2018                   1, 3
17    December 26, 2018                  9, 14, 18, 29
      March 8, 2019                      6, 21
18    March 19, 2019                     16
      May 23, 2019                       13, 17, 22, 23
19
      September 3, 2019                  24, 31, 33, 34 (partial)
20    September 27, 2019                 15, 19, 35
      March 12, 2020                     4, 5, 7, 11, 20, 25, 26, 27, 28, 29
21    March 19, 2020                     None
22    March 23, 2020                     None

23   Plaintiff learned of Issue Nos. 2, 8, 10, 12, 28, 30, and 32 after March 23, 2020. Therefore, at no

24   time when Plaintiff purchased TSLA put options was Plaintiff fully aware of Defendants’ fraud.

25                                            COUNT VIII
            For Violation of Section 10(b) of the Exchange Act and Rule 10b-5 For Market
26                               Manipulation Against All Defendants
27          284.    Plaintiff incorporates by reference the foregoing allegations.
28

     THIRD SUPPLEMENTAL AND AMENDED                   75                                 3:20-cv-03426-JD
28   COMPLAINT
              Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 76 of 78




 1          285.    Defendants, individually and in concert, directly and indirectly, by the use, means
 2   or instrumentalities of interstate commerce and/or of the mails, engaged in manipulative acts that
 3   drove the price of TSLA shares to artificially high levels beginning in 2018, when the stock
 4   traded near an already-elevated $250.00 per share, and continuing through the present day, when
 5   it trades at or near $4,502.00 per share (split-adjusted), the stock’s all-time high.
 6          286.    Defendants Qazi and Smick posted thousands of social media messages addressed
 7   to “TESLA SHAREHOLDERS” such as, “Buy FSD. Buy acceleration boost. Buy accessories
 8   for your car. Place a $100 order for a Cybertruck or other new vehicle. Buy solar, powerwall, a
 9   freaking t-shirt I don’t care! Let’s push Tesla over the edge to profitability!!!” See Exhibit C at
10   41. Other such messages generally promoted TSLA stock.
11          287.    Defendant Qazi confirmed that his primary goal was to promote Tesla stock by
12   posting “this is why we do it” above a comment that thanked him for his “funny, informative,
13   thought provoking, & aggressive tweets against Tesla F[ear ]U[ncertainty and ]D[oubt] [that]
14   inspired me to purchase Tesla shares in April & May of 2019.” See Exhibit C at 31.
15          288.    Defendants Musk and Tesla were charged with securities fraud by the SEC.
16          289.    After being charged with securities fraud, in January 2021 Defendants Musk and
17   Tesla openly manipulated the price of GameStop Corporation’s stock and the cryptocurrencies
18   dogecoin and bitcoin, with Tesla even disclosing a $1.5 billion bitcoin purchase.
19          290.    On January 31, 2021, in a discussion on Clubhouse, Defendant Musk admitted, “I
20   gotta watch what I say here because some of these things can really move the market.”
21          291.    Defendants’ market manipulation caused Plaintiff’s losses.
22          292.    At the time of each instance of Defendants’ manipulation, Plaintiff was ignorant
23   of those manipulative acts.
24          293.    Defendants had actual knowledge of the material facts alleged herein, and
25   knowingly intended to deceive investors in order to manipulate the price of Tesla securities.
26
27
28

     THIRD SUPPLEMENTAL AND AMENDED                    76                                    3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 77 of 78




 1                                            COUNT IX
                           For Violation of Section 20(a) of the Exchange Act
 2                                   Against Defendant Elon Musk
 3
            294.    Plaintiff incorporates by reference the foregoing allegations.
 4
            295.    Defendant Musk acted as a controlling person of Tesla within the meaning of
 5
     Section 20(a) of the Exchange Act. By virtue of his position and his power to control public
 6
     statements, Defendant Musk had the ability to control the actions of Tesla and its employees.
 7
     Accordingly, Defendant Musk is liable pursuant to Section 20(a) of the Exchange Act.
 8
            296.    Defendant Musk demonstrated his power to unilaterally control the Tesla Board
 9
     of Directors by pushing through the acquisition of SolarCity Corporation even when it was
10
     rejected by the Board and disfavored by multiple investment banks and major investors.
11
            297.    As an officer and director of a publicly owned company, Defendant Musk had a
12
     duty to disseminate accurate and truthful information with respect to Defendant Tesla’s financial
13
     condition and results of operations, and to correct promptly any public statements issued by
14
     Tesla that had become materially false or misleading.
15
            298.    Because of his position of control and authority as a senior officer, Defendant
16
     Musk was able to, and did, control the contents of the various reports, press releases and public
17
     filings which Tesla disseminated in the marketplace concerning Tesla’s financial prospects.
18
     Defendant Musk exercised his power and authority to cause Tesla to engage in the wrongful acts
19
     complained of herein. Defendant Musk therefore, was a “controlling person” of Tesla within the
20
     meaning of Section 20(a) of the Exchange Act. In this capacity, he participated in the unlawful
21
     conduct alleged which artificially inflated the market price of TSLA securities.
22
                                         PRAYER FOR RELIEF
23
            WHEREFORE, Plaintiff prays for judgment as follows:
24
            A. Judgment against Defendants on all counts of the Complaint;
25
            B. A permanent injunction enjoining all Defendants from making further libelous
26
                statements, contacting Plaintiff or his family, impersonating others, and requiring the
27
                immediate cessation of the operation of and/or transfer of the Smick Sites to Plaintiff;
28

     THIRD SUPPLEMENTAL AND AMENDED                  77                                 3:20-cv-03426-JD
28   COMPLAINT
             Case 3:20-cv-03426-JD Document 103 Filed 02/12/21 Page 78 of 78




 1          C. Recovery from all Defendants of damages, including pre-judgment interest Plaintiff
 2              sustained and will sustain, and any income, gains, profits, and advantages obtained by
 3              Defendants as a result of their unlawful, unfair, fraudulent and deceptive acts alleged
 4              hereinabove, in an amount not yet known, to be assessed at the time of trial;
 5          D. Statutory damages, enhanced to a sum of not more than $150,000 per work infringed,
 6              for willful infringement of copyrights pursuant to 17 U.S.C. §§ 504(c) and 1202(b);
 7          E. Actual and punitive damages, including costs and attorneys’ fees (should Plaintiff
 8              engage counsel), pursuant to 17 U.S.C. § 512(f);
 9          F. Compensatory, consequential and punitive damages resulting from Defendant’s
10              violation of California Civil Code §§ 1708.7 and 3294;
11          G. Punitive damages stemming from Defendants’ disregard for state and federal laws;
12          H. Plaintiff’s reasonable costs and expenses of this action, including any attorneys’ fees
13              and costs (should Plaintiff engage counsel), in accordance with applicable law;
14          I. Such equitable/injunctive or other relief as the Court may deem just and proper.
15                                            JURY DEMAND
16          Plaintiff demands a trial by jury for all issues so triable.
17
18
19   Dated: February 12, 2021
                                            Aaron Greenspan
20                                          956 Carolina Street
21                                          San Francisco, CA 94107-3337
                                            Phone: +1 415 670 9350
22                                          Fax: +1 415 373 3959
                                            E-Mail: aaron.greenspan@plainsite.org
23
24
25
26
27
28

     THIRD SUPPLEMENTAL AND AMENDED                    78                              3:20-cv-03426-JD
28   COMPLAINT
